 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 1 of 75 PageID #:21989




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                          WESTERN DIVISION

DR Distributors, LLC,                      )
                                           )
      Plaintiff-Counterdefendant,          )
                                           )
v.                                         ) No. 12 CV 50324
                                           ) Honorable Iain D. Johnston
21 Century Smoking, Inc, and Brent         )
Duke,                                      )
                                           )
      Defendants-Counterclaimants,         )
                                           )
v.                                         )
                                           )
CB Distributors, Inc., and Carlos          )
Bengoa,                                    )
                                           )
      Counterdefendants.                   )


                   MEMORANDUM OPINION AND ORDER


I. INTRODUCTION AND CONCLUSION
      A. Ominous Foreshadowing
      B. Issue Before the Court
      C. Sanctions Imposed
II. EXPLANATION FOR CONCLUSION
      A. Background
      B. Evidence Produced at Hearing and Contained in the Record
             1. Court’s Reaction to the Evidentiary Hearing
             2. Witnesses
                    a. Brent Duke
                    b. Thomas Leavens
                    c. Heather Liberman
                    d. Travis Life
                    e. Peter Stamatis
                    f. Steven Shonder
                    g. Chad Gough
             3. Findings of Fact: What Happened
Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 2 of 75 PageID #:21990




                 a. Pre-Litigation: 2009—2012
                        i. Duke’s E-Commerce Businesses and IT Systems
                        ii. “Personal” v. “Corporate” Email Accounts & Auto-
                             forwarding
                        iii. Duke’s Communication and Relationship with SEO
                             Consultant Saraswat
                        iv. Duke Learns of Plaintiff’s Trademark
                 b. 2012
                        i. Initiation of Litigation and Pleadings
                        ii. Leavens’ Meeting with Duke About Disclosures
                 c. 2013
                        i. Online Sales ESI
                        ii. Preliminary Injunction
                        iii. Amended Pleadings Because of Preliminary Injunction
                             Hearing
                        iv. Las Vegas Tradeshow
                        v. Defendants Move for Partial Summary Judgment
                 d. 2014
                        i. The Undersigned’s Entry into the Case
                        ii. Liberman Meets with Duke About ESI
                        iii. Judge Kapala’s Partial Summary Judgement Ruling
                        iv. First Failed Settlement Conference
                        v. Defendants Added Defamation Counterclaim
                        vi. Defendants Contract with ESI Vendor
                        vii. ESI Vendor Copies Computers Hard Drives But Not
                             Web-based Emails
                        viii. Unreasonable Reaction to Volume of ESI Recovered
                 e. 2015
                        i. Court’s Discovery Orders
                        ii. Plaintiff’s Motion to Compel and Court’s Order
                        iii. Stamatis Appears and Duke is Deposed
                        iv. Court’s Concerns About Duke’s Deposition Testimony
                        v. Duke Allegedly First Learns of Spoliation by
                             Autodeletion
                        vi. Court’s Concerns About Autodeletion
                        vii. Plaintiff Seeks to Add Invited Defamation Defense
                 f. 2016
                        i. Expert Discovery
                 g. 2017
                 h. 2018
                        i. Cross-Motions for Summary Judgment
                        ii. Former Defense Counsel’s Scramble to “Figure It Out”
                        iii. What the Former Defense Counsel Don’t “Figure Out”



                                      2
Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 3 of 75 PageID #:21991




                        iv. Responses to Summary Judgment Motions and ESI
                             Issues Emerge
                        v. Court Attempts to Understand ESI Problems
                        vi. Defendants Identify 15,000 Pages of Responsive
                             Documents Not Produced
                        vii. Court’s Warning Shots and Attempts to Resolve ESI
                             Problems
                        viii. More ESI Concerns Emerge: Yahoo! Chat and Self-
                             Collection
                        ix. Defendants and Former Defense Counsel Finally
                             Investigate Yahoo! Chat
                        x. GoDaddy Accounts Remain Unsearched
                        xi. San Diego Meeting
                        xii. Defendants and Former Defense Counsel’s Failed
                             Escape from ESI Blunders: The Motion to Dismiss the
                             Defamation Counterclaim
                 i. 2019
                        i. Sanctions Motion Schedule
                        ii. Former Defense Counsel Finally “Figure It Out” About
                             GoDaddy Accounts Because Duke Finally Tells Them
                        iii. New Defense Counsel Appear and Court Attempts to
                             Resolve the Case
                        iv. Evidentiary Hearing Held
                        v. Post-Hearing Briefs Filed
                                (a) Plaintiff’s Brief
                                (b) Defendants’ Brief
                                (c) Leavens, Strand & Glover Brief
                                (d) Stamatis’ Brief
                                (e) Shonder’s Brief
                        vi. Post-Hearing Activity Included Mediation
    C. The E-Discovery Process: Same As It Ever Was
          1. Identification of ESI: The Whole Process Starts Here
          2. Preservation of ESI: The Litigation Hold
          3. Collection of ESI
          4. Review of ESI
          5. Disclosure/Production of ESI
          6. Three Assumptions Underlying the ESI Discovery Process
                 a. Competence of Counsel
                 b. Honesty and Candor of Client
    D. Legal Authority to Impose Sanctions
          1. Bases the Court Will Not Use
                 a. Inherent Authority and Civil Contempt
                 b. Rule 11
                 c. Rule 56(h)

                                      3
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 4 of 75 PageID #:21992




                   d. 28 U.S.C. § 1927
            2. Bases for Sanctions
                   a. Rule 26(g)
                   b. Rule 37
                          i. Rule 37(a)
                          ii. Rule 37(b)
                          iii. Rule 37(c)
                          iv. Rule 37(e)
                          v. Rule 37’s Exceptions for Sanctions
      E. Application of Findings to Relevant Law
            1. Sanctions are Warranted under Rules 26(g), 37(a), (b), (c)
                   a. Rule 26(g)
                   b. Rule 37(a)
                   c. Rule 37(b)
                   d. Rule 37(c)
            2. Defendants’ Failures were Not Substantially Justified or Harmless,
                and Sanctions would not be Unjust
            3. Curative Measures are Necessary under Rule 37(e)
                   a. Evidentiary Issues
                   b. Background of Yahoo! Chats and GoDaddy Emails
                          i. Yahoo! Chats
                          ii. GoDaddy Emails
                   c. Rule 37(e) Decision Tree Analysis
                          i. Was the Information ESI?
                          ii. Was There a Duty to Preserve the ESI?
                          iii. Was the ESI Relevant?
                          iv. Was the ESI Lost Because a Party Failed to Take
                               Reasonable Steps?
                          v. Was the Lost ESI Unable to be Restored or Replaced?
                          vi. Was There Intent to Deprive/Was There Prejudice?
                   d. Curative Measures Imposed
            4. Default and Dismissal Are Not Warranted


I. INTRODUCTION AND CONCLUSION

      A. Ominous Foreshadowing

      “Snakebit”—That’s how a former defense counsel described this case. But

“snakebit” connotes the unfortunate circumstances that befall unsuspecting victims.

That didn’t happen here. Instead, through a series of missteps, misdeeds, and


                                        4
    Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 5 of 75 PageID #:21993




misrepresentations, Defendants and the former defense counsel find themselves

looking down the barrel of a sanctions motion Howitzer. If any entity has been

snakebit, it’s this Court.

        This case has taught this Court that—like Boxer the Horse in Animal

Farm—it cannot solve all problems by just working harder. No matter how hard

this Court tried to move this case to a just, speedy, and inexpensive determination,

it was thwarted. This case is evidence that early and constant case management

does not necessarily result in a prompt resolution or avoidance of problems.

        This case was filed eight years ago in 2012. There are over 400 docket entries

now. And no end is in sight. The case was assigned to the undersigned in 2014,

while a summary judgment motion was pending before the then District Judge. In

keeping with this Court’s practice of active (perhaps hyperactive) case management,

immediately upon the transfer of the case, this Court held an in-person status

conference. 1 At this conference, this Court specifically addressed electronic

discovery issues. The Court asked counsel if litigation holds were issued. Dkt. 367,

at 6. No one informed the Court that they had not been issued. It turns out,

defense counsel issued no written litigation hold to Defendants. The Court warned

that it did not want to have a problem because of the lack of litigation holds. Id.




1Despite its experience with this case, the Court has been a strong believer in the
importance of active case management. Much excellent commentary supports this belief.
See, e.g., Steven S. Gensler & Hon. Lee H. Rosenthal, Four Years After Duke: Where Do We
Stand on Calibrating the Pretrial Process, 18 Lewis & Clark L. Rev. 643 (2014); Steven S.
Gensler, Judicial Case Management: Caught in the Crossfire, 60 Duke L.J. 669 (2010);
Rebecca Love Kourlis & Jordan M. Singer, Managing Toward the Goals of Rule 1, 4 Fed.
Cts. L. Rev. 1 (2009).

                                            5
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 6 of 75 PageID #:21994




The Court then asked each side if the record custodians had been identified.

Defense counsel said they were and identified Brent Duke as the custodian. The

Court asked defense counsel if Duke was sufficiently knowledgeable with

electronically stored information (ESI). Id. at 7. Defense counsel said that Duke

was generally knowledgeable. To drill down, the Court specifically asked if Duke

were asked about metadata and native applications, would Duke understand those

terms. Defense counsel said generally he would. Id. As will be shown below,

Duke’s purported knowledge of ESI is now hotly debated. The Court then asked the

parties how they intended to search for ESI, whether through search terms or

predictive coding/technology assisted review. The parties said that they had not yet

discussed that issue. The Court then specifically ordered the parties to “reconvene

a 26(f) conference to discuss e-discovery issues in detail with custodians for each

side.” Dkt. 78 (emphasis added). In ordering the parties to engage in this process—

one mandated by the Federal Rules of Civil Procedure—the Court said that it did

not want to have “an e-discovery snag . . . [that] throws the entire schedule out the

window.” Dkt. 367 at 9. If that initial status hearing and court order did not place

all counsel, and specifically the former defense counsel, on notice that ESI was an

important issue to this case and to this Court and that e-discovery should be taken

seriously, the Court is at a loss as to what else it could do to notify them.

      B. Issue Before the Court

      As anticipated in a previous order, DR Distribs., LLC v. 21 Century Smoking,

Inc., No. 12 CV 50324, 2019 U.S. Dist. LEXIS 22404 (N.D. Ill. Feb. 12, 2019),



                                            6
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 7 of 75 PageID #:21995




currently pending before the Court is Plaintiff’s motion for sanctions relating to the

failure to timely produce ESI and for the spoliation of ESI as well as other alleged

misdeeds. Plaintiff has requested a full arsenal of sanctions weapons, including

civil contempt, inherent authority, 28 U.S.C. § 1927, and Federal Rules of Civil

Procedure 11, 26(g), 37, and 56(h). Dkt. 294. According to Plaintiff, because of

Defendants’ and the former defense counsel’s actions and inactions, the only

reasonable sanction is defaulting Defendants and dismissing their counterclaims.

(Occasionally, these sanctions are referred to as the “nuclear option[s].” Gerace v.

Andrews, No. 16 C 721, 2017 U.S. Dist. LEXIS 68790, at *1 (N.D. Ill. May 5, 2017).

Defendants and the former defense counsel now unreasonably assert that modest

sanctions, at most, should be imposed. This assertion is contrary to one of the

former defense counsel’s confession that he “would be hard pressed to say there

shouldn’t be sanction on this.” Dkt. 315, at 9. Apparently, once the lawyers

lawyered up, they changed their tune.

      The issue for this Court is to determine in its discretion what, if any,

sanctions should be imposed, against whom, and under what authority. In deciding

this issue, the Court held five days of evidentiary hearings, admitted voluminous

documents into evidence, and carefully listened to the testimony of witnesses and

evaluated their demeanor to help gauge their credibility. And the parties filed

hundreds of pages of briefs. The Court has devoted a tremendous amount of time to

its decision. The Court is fully aware of the consequences of the decision not only as

to this case, but also as to the former defense counsel and Duke. Over thirty years



                                          7
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 8 of 75 PageID #:21996




ago, another judge aptly observed a court’s responsibility in determining sanctions

motions:

         The imposition of sanctions is a serious matter and should be
         approached with circumspection. An attorney’s name and reputation
         are his [or her] stock in trade and thus any unfair or hasty sullying of
         that name strikes at the sanctioned attorney’s livelihood. These
         considerations suggest that, whenever possible, doubts should be
         resolved in counsel’s favor. The Court has taken considerable time to
         review the full record of these proceedings, the papers, and the
         transcript[s] of the oral argument [and the evidentiary hearing]. The
         passage of time may have restored some welcomed objectivity to the
         Court’s analysis of the issues presented, leaving the Court nevertheless
         committed to the regrettable conclusion that . . . sanctions must be
         imposed.

Hart v. Blanchette, No. 13 CV 6458, 2019 U.S. Dist. LEXIS 55061, *135-36

(W.D.N.Y. Mar. 29, 2019) (quoting Veliz v. Crown Lift Trucks, 714 F. Supp. 49, 56

(E.D.N.Y. 1989)). Courts, including this Court, are reluctant to sanction counsel

and parties. Laukus v. Rio Brands, Inc., 292 F.R.D. 485, 488 (N.D. Ohio 2013). But

when they abuse the system, which happened here, it is unfair to complying parties

not to sanction the violators. Watchel v. Health Net, Inc., 239 F.R.D. 81, 84 (D.N.J.

2006).

         C. Sanctions Imposed

         In the exercise of its discretion—to the extent certain rules allow for

discretion—the Court imposes the following sanctions to cure the harm Defendants

and the former defense counsel have inflicted on Plaintiff:

         At their own expense, within 30 days of this order, Defendants must conduct

         a reasonable search for all responsive ESI and produce the responsive

         material to Plaintiff, which Plaintiff can use if it chooses. Fed. R. Civ. P. 37.

                                              8
Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 9 of 75 PageID #:21997




    Defendants are barred from using any information not disclosed to Plaintiff

    by June 1, 2015, which is the date discovery supplements were due, Dkt. 116;

    Fed. R. Civ. P. 37(c), and are barred from using any documents not produced

    under this Court’s June 11, 2015, order, Dkt. 132; Fed. R. Civ. P. 37(b)(2).

    This bar also precludes Defendants’ expert witnesses from testifying that

    their opinions would not change had they considered the documents and

    information not disclosed before June 1, 2015. Fed. Rs. Civ. P. 37(b)(2), 37(c).

    Defendants are barred from contesting that Kirti Saraswat and Webrecsol

    were performing work for Defendants through the date the metatag was

    removed from Defendants’ website, including work related to Defendants’

    search engine optimization. Fed. Rs. Civ. P. 37(b)(2)(A), 37(e)(1).

    The jury hearing any of Defendants’ counterclaims will be informed of

    Defendants’ failure to provide the Counterdefendants with the documents

    they requested. Fed. R. Civ. P. 37(c)(1)(B).

    Evidence relating to Defendants’ failure to preserve ESI may be presented to

    the jury hearing Defendants’ counterclaims and the jury will be instructed

    that “it may consider that evidence, along with all the other evidence in the

    case, in making its decision.” Fed. R. Civ. P. 37(e) advisory committee’s note

    to 2015 amendment; Thomas Y. Allman, Dealing with Prejudice: How

    Amended Rule 37(e) Has Refocused ESI Spoliation Measures, 26 Rich. J. L. &

    Tech. 1 (2020) (appendix collecting decisions). The jury will also be

    instructed that Defendants had a duty to preserve the spoliated Yahoo! chats



                                        9
    Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 10 of 75 PageID #:21998




         and GoDaddy emails, that the spoliated Yahoo! chats and GoDaddy emails

         were relevant to the claims in the case, that Defendants failed to take

         reasonable steps to preserve the spoliated Yahoo! chats and GoDaddy emails,

         and that the spoliated Yahoo! chats and GoDaddy emails cannot be

         recovered. Fed. R. Civ. P. 37(e)(1).

         The trial judge hearing 2 Plaintiff’s Lanham Act claims can consider

         Defendants’ failure to preserve ESI in reaching the judgment on those

         claims. 3 Fed. R. Civ. P. 37(e).

         Defendants and the former defense counsel must pay Plaintiff’s reasonable

         attorneys’ fees and costs incurred in creating and litigating docket entries

         209, 216, 227, 232, 238, 239, 241, 244, 246, 247, 270, 294, 343, 370, 381, 384,

         and 388—all filings related to Plaintiff’s motion for sanctions and summary

         judgment motion that was derailed because of Defendants’ and the former

         defense counsel’s discovery failures. Defendants and the former defense

         counsel must also pay Plaintiff’s reasonable attorneys’ fees and costs for time

         reasonably spent preparing for and participating in the evidentiary hearing

         and the pre-hearing and post-hearing briefs. The fees and costs will be paid



2 If a party moves for summary judgment on the Lanham Act claims, the judge can consider
this evidence too. But this case should be tried without enduring any Pavlovian summary
judgment motions. Too many genuine issues of material fact exist.
3 Jury trials are not available for Lanham Act claims that are equitable. See Daisy Grp.,

Ltd. v. Newport News, Inc., 999 F. Supp. 548, 550-51 (S.D.N.Y. 1998). But a judge presiding
over a bench trial may draw a rebuttable inference because of alleged spoliation. In re
Hornblower Fleet, No. 16 CV 2468, 2019 U.S. Dist. LEXIS 59314, at *8 (S.D. Cal. Apr. 5,
2019); Thompson v. U.S. HUD, 219 F.R.D. 93, 105 (D. Md. 2003) (district judge in bench
trial allowed to draw inference from failure to preserve and produce emails); see also, e.g.,
Bistrian v. Levi, 448 F. Supp. 3d 454, 477-78 (E.D. Pa. 2020).

                                             10
    Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 11 of 75 PageID #:21999




         in the following proportions: Duke to pay 50% and the former defense counsel

         to pay 50%, with former defense counsel Thomas Leavens paying 80% and

         former defense counsel Peter Stamatis paying 20% of that 50%. Fed. Rs. Civ.

         P. 26(e)(1)(B), 26(g)(3), 37(a)(5), 37(b)(2), 37(c)(1)(A).

         The former defense counsel, except for Steven Shonder, must complete by

         December 31, 2021 at least eight hours of continuing legal education (CLE)

         on ESI, and by March 3, 2021, certify they have read this entire order. Fed.

         R. Civ. P. 37(b)(2).

These sanctions are designed to make Plaintiff whole for the injury Defendants and

the former defense counsel caused and are proportionally tailored to Defendants’

and the former defense counsel’s actions and inactions. The sanctions are likewise

designed to deter the type of misconduct found in this order. Nat’l Hockey League v.

Metro. Hockey Club, 427 U.S. 639, 643 (1976). In imposing these sanctions, the

Court is fully aware that Plaintiff’s request for attorneys’ fees and costs will likely

exceed seven figures as Plaintiff has already paid its counsel for this work. 4

         The Court believes that it rightfully could also impose a monetary sanction

on both Defendants and the former defense counsel under Rule 37. See Maynard v.



4 Plaintiff has presented information that even before the evidentiary hearing, it had paid
its counsel over $800,000 relating to these issues. The Court obviously maintains an open
mind as to the reasonableness of the fees and looks forward to extensive and excellent
briefing on that issue, but it is no surprise that authority exists to support the
reasonableness of such a request. Lavatec Laundry Tech. GMBH v. Voss Laundry Sols., No.
13 CV 56, 2018 U.S. Dist. LEXIS 144487, *44 (D. Conn. Jan. 9, 2018) (when a sophisticated
client pays attorneys’ fees that it does not know it will recover, the amount is presumptively
reasonable); Stonebrae, L.P. v. Toll Bros., No. C-08-0221, 2011 U.S. Dist. LEXIS 39832, *19-
20 (N.D. Cal. Apr. 7, 2011) (attorneys’ fees are presumptively reasonable when already paid
by client).

                                               11
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 12 of 75 PageID #:22000




Nygren, 332 F.3d 462, 470 (7th Cir. 2003) (holding that remedial fine of $500 per

hour for the district court’s time was permissible), overruled on other grounds by

Ramirez v. T&H Lemont, Inc., 845 F.3d 772, 781 (7th Cir. 2016); Danis v. USN

Commc’ns., Inc. No. 98 C 7482, 2000 U.S. Dist. LEXIS 16900, at *158-59 (N.D. Ill.

Oct. 23, 2000). That fine would be to compensate and remediate to a small extent

the unnecessary prejudice Defendants and the former defense counsel have inflicted

on this Court and the thousands of other litigants whose cases could not be

addressed because of the diversion of its resources caused by Defendants and the

former defense counsel. See Bankdirect Capital Fin., LLC v. Capital Premium Fin.,

Inc., No. 15 C 10340, 2018 U.S. Dist. LEXIS 224705, at *23 (N.D. Ill. Nov. 8, 2018)

(“Prejudice here is clear . . . to those litigants and their attorneys in other cases who

require the court’s attention. Every hour consumed administering needless or

unnecessary discovery disputes is an hour taken from other litigants, who must

wait in a longer queue for judicial attention.”); see also Travel Sentry, Inc. v. Tropp,

669 F. Supp. 2d 279, 286-87 (E.D.N.Y. 2009) (imposing monetary fine); Nat’l Ass’n of

Radiation Survivors v. Turnage, 115 F.R.D. 543, 558 (N.D. Cal. 1987) (imposing fine

because of burden on court). Defendants and the former defense counsel’s attitude

toward their ESI responsibilities—even after a major ESI snafu—was wholly

unreasonable and the damage they inflicted was easily avoidable. Reasonable

action—if any—was not taken until significant damage was already done. But the

Court will not impose monetary sanctions because it would likely result in frivolous

motion practice, based on claims that the monetary sanction was punitive rather



                                           12
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 13 of 75 PageID #:22001




than compensatory. See Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178,

1186-87 (2017). Despite the frivolousness of that type of argument, the Court’s

experience with this case leaves it with the firm belief that counsel simply cannot

help themselves. So, to prevent even more waste of the Court’s time, the Court

chooses not to impose it. Nat’l Hockey League, 427 U.S. at 642 (reviewing imposition

of discovery sanctions under an abuse of discretion standard); Qualcomm Inc. v.

Broadcom Corp., No. 05 CV 1958-B, 2008 U.S. Dist. LEXIS 911, at *64 n.18 (S.D.

Cal. Jan. 7, 2008) (declining to impose monetary fine).

      The Court is mindful that different judges facing the same facts could impose

different sanctions. United States v. Williams, 81 F.3d 1434, 1437 (7th Cir. 1996)

(different judges faced with same facts exercising discretion can reach different

conclusions). In exercising discretion, different judges evaluating the evidence here

could reasonably use the nuclear options available. The Court is also mindful that

this result is not what either side requested. But, in balancing the facts, law, and

equities, the Court determines that neither Plaintiff’s request for the nuclear

options nor Defendants’ and the former defense counsel’s suggestion for a pass is

appropriate. The sanctions imposed are tailored to Defendants’ and the former

defense counsel’s misconduct, while remedying the prejudice inflicted upon Plaintiff.

See Nelson v. Schultz, 878 F.3d 236, 238-39 (7th Cir. 2017) (judges must tailor

sanctions to the severity of the misconduct); Salmeron v. Enter. Recovery Sys., Inc.,

579 F.3d 787, 797 (7th Cir. 2009) (sanctions should remedy prejudice). The

sanctions also allow the case to proceed on the merits, allowing Plaintiff to use any



                                          13
    Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 14 of 75 PageID #:22002




withheld documents it deems appropriate and preventing Defendants from using

those same improperly withheld documents, as well as informing the ultimate fact

finders that they can consider the evidence of Defendants’ discovery failures in

reaching their conclusions on the merits.

         In determining the appropriate sanctions, the Court has not required

Defendants and the former defense counsel to reach a level of perfection in

identifying, preserving, collecting, and producing ESI. Perfection is not the

standard. City of Rockford v. Mallinckrodt ARD, Inc., 326 F.R.D. 489, 492 (N.D. Ill.

2018). Instead, the Court is requiring reasonableness and good faith as measured

back in 2012 through 2015. This is a two-pronged standard, addressing both time

frame and competence. First, as to the time frame, this case was filed in 2012.

Discovery supplements were due on June 1, 2015. Dkt. 116. Fact discovery closed

on July 1, 2015. Dkt. 116. As shown later in detail, the law and corresponding

duties of parties and counsel to identify, preserve, collect, and produce ESI were not

nascent then. Second, as to the competence level, the Court is not holding the

former defense counsel to an expert level. The Court is fully aware that parties

occasionally allege that judges holding expertise in particular areas “misuse” that

expertise. See, e.g., United States v. Modjewski, 783 F. 3d 645, 652 (7th Cir. 2015).

Being an expert should be commended, not condemned. Id. Although the Court

does not necessarily hold itself out to be an expert on ESI, 5 it has a working

familiarity with the subject. It has published decisions on ESI generally and ESI



5   Some of the true ESI experts are cited throughout this decision.

                                               14
    Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 15 of 75 PageID #:22003




spoliation specifically. See Mallinckrodt ARD, Inc., 326 F.R.D. at 492; Snider v.

Danfoss, LLC, No 15 CV 4748, 2017 U.S. Dist. LEXIS 107591 (N.D. Ill. July 12,

2017). The undersigned has published articles on ESI and sanctions relating to the

failure to identify, preserve, collect, and produce ESI. See, e.g., Iain D. Johnston &

Thomas Y. Allman, What Are the Consequences for Failing to Preserve ESI? My

Friend Wants to Know, Circuit Rider 57 (2019). The undersigned has presented

continuing legal education programs on ESI. See, e.g., Sanctions Under Amended

Rule 37(e): Is the Law Fulfilling the Amendments’ Intent?, Seventh Circuit Council

on eDiscovery and Digital Information,

https://www.ediscoverycouncil.com/content/sanctions-under-amended-frcp-37e-law-

fulfilling-amendments-intent (last visited Aug. 24, 2020). And the undersigned has

been thinking and writing about discovery spoliation issues for over twenty-five

years. See, e.g., Iain D. Johnston, Federal Courts’ Authority to Impose Sanctions for

Prelitigation or Pre-Order Spoliation of Evidence, 156 F.R.D. 313 (1994).

         The Court does not demand that level of expertise, but it certainly expects—

and the rules require—a reasonable understanding of ESI and the law relating to

identifying, preserving, collecting, and producing ESI, in addition to good faith

compliance by the parties and counsel. 6 Those expectations and requirements


6Jonathan Redgrave, Victoria Redgrave, Karen Hourigan, Monica McCarroll & France
Jaffe, Expectations of Conduct by Counsel, The Federal Judges’ Guide to Discovery 25 (2d
ed. 2015) (“Courts can and should expect attorneys appearing before them on e-discovery
matters to demonstrate that they are prepared and competent, are behaving reasonably
and are willing to cooperate with opposing counsel.”); Ronni Solomon & Andrew Walcoff,
The Role of Rules 26(f) and 16(b) in Active Judicial Management of Discovery Challenges, in
The Federal Judges’ Guide to Discovery 55 (2d ed. 2015) (“It is entirely appropriate for


                                            15
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 16 of 75 PageID #:22004




demand that counsel reasonably care and think about ESI issues—and some

semblance of intellectual curiosity would go a long way in this regard. For example,

in 2018, when the former defense counsel were confronted with the failure to

identify, preserve, collect, and produce responsive Yahoo! emails and Yahoo! chats,

they stood before the Court and represented that Yahoo! emails and chats were the

same communication program. Dkt. 267, at 32-33. But as the Court demonstrated

to counsel at the hearing, by simply going onto the Yahoo! homepage, one would

realize that this representation was not true. Dkt. 267, at 57-58; see also Tr. 1498. 7

The undisputed testimony at the sanctions hearing supported the Court’s

demonstration that the former defense counsel’s representation was wrong. Tr.

1436. Later, during the sanctions hearing, former defense counsel was still

operating under the erroneous belief that Duke’s Yahoo! web-based chats were

ethereal. Tr. 792, 1068, 1320. They weren’t. Tr. 1497-98. 8 Indeed, before July



judges to expect attorneys appearing before them to be educated and prepared to address a
variety of subjects related to e-discovery at the Rule 26(f) conference.”).
7
  References to “Tr.” are to the transcript of the evidentiary hearing held from October 28,
2019, to November 19, 2019.
8 Duke testified that he used a web-based version of Yahoo! chat. Tr. 89. This testimony is

supported by judicial admissions made to the Court. Dkt. 373, at 10. The web-based
version of Yahoo! chat at the time defaulted to saving chat history. Yahoo Messenger Safety
Guide, Yahoo!, https://safety.yahoo.com/SafetyGuides/Messenger/index.htm (last visited
Aug. 17, 2020) (“With Yahoo Messenger, you can save conversations with friends. By
default, your Yahoo Messenger and Yahoo Mail IM conversations are saved in your
conversation history. You can turn this setting on or off in Yahoo Mail.”); Yahoo! Messenger
for the Web, Yahoo!
https://policies.yahoo.com/ie/en/yahoo/privacy/products/messenger/web/index.htm (last
visited Aug. 17, 2020) (“By default, Yahoo! Messenger for the Web will archive your
message history in your account on Yahoo! servers, just like email.”); Yahoo! Messenger for
the Web Tutorials, Yahoo!, http://help.yahoo.com/tutorials/msweb/msw/msw_history1.html
[https://web.archive.org/web/20090818070554/http://help.yahoo.com/tutorials/msweb/msw/m


                                            16
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 17 of 75 PageID #:22005




2018 when counsel made that representation, Yahoo! chats were not difficult to

obtain. Tr. 1498; see The Sedona Conference, Commentary on Legal Holds, Second

Edition: The Trigger & The Process, 20 Sedona Conf. J. 341, 396 (2019) (“More

modern chat and messaging applications store their conversations in a form that

can be maintained and more easily recovered.”). If Yahoo! chats were used, then

searched for but not found, the reasonable inference is that they were deleted. Tr.

1499-1500. But Duke claims he never deleted any chats. Tr. 1519.

       The Court is not necessarily even imposing a duty to Google, although good

arguments exist to do so. See, e.g. Davis v. Dep’t of Justice, 460 F.3d 92, 95 (D.C.

Cir. 2006); Carole Levitt & Mark Rosch, Computer Counselor: Making Internet



sw_history1.html] (“You choose whether or not to archive your Messenger conversations by
enabling or disabling the history feature (history is enabled by default). After you enable
the feature, Messenger creates a container for each contact that you instant message and
begins archiving your conversations. Each time you converse with a particular contact on
the same day, Messenger adds the conversation to the same archive. If you converse with
the same contact on a different day, Messenger begins a new archive in the same
container.”) (emphasis added); Ashish Mohta, Yahoo Messenger for Web is Avail[a]ble Now,
TechnoSpot, https://www.technospot.net/blogs/yahoo-messenger-for-web-is-availble-now/
[https://web.archive.org/web/20071218205829/https://www.technospot.net/blogs/yahoo-
messenger-for-web-is-availble-now/] (“Conversations are archived online, [s]o you can access
the past chat anywhere anytime”). Again, this is consistent with Duke’s testimony that his
Yahoo! chats were saved, until they were somehow deleted. Tr. 99-100. Indeed, Duke
specifically testified that the Yahoo! chats were not autodeleted. Tr. 1519. Moreover, even
setting this evidence aside, Stamatis’ and Leavens’ belief is bizarre. Nobody ever told them
that Duke’s web-based chats were ethereal; in fact, Yahoo! told him that they were
recoverable. Dkt. 273. Stamatis and Leavens provided no bases to support this belief. And
they demonstrated that they had no personal knowledge of the Yahoo! chat program. Dkt.
267, at 32-33, 57-58. Leavens’ assertion is even more bizarre. His assertion that Duke’s
web-based chats were ethereal came in testimony after he had already testified that the
chats were saved. Tr. 783, 792. This bizarre belief and testimony is just more evidence of
their lack of understanding of the technology Duke used in his business that related to this
litigation.



                                            17
    Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 18 of 75 PageID #:22006




Research Part of Due Diligence, 29 L.A. Lawyer 46 (2007); Ellie Margolis, Surfin’

Safari—Why Competent Lawyers Should Research on the Web, 10 Yale J. L. & Tech.

82, 115 (2007). 9 But the Court understandably requires—because the rules

mandate—reasonable investigation and good faith compliance with the Federal

Rules of Civil Procedure and the corresponding duties. Indeed, a simple internet

search 10 from an iPhone of “Yahoo! chat” offers “Yahoo! chat history” as an optional

search. On the first page of the search, under “People Also Ask,” there exists “How

can I recover Yahoo! chat history?” With the tap of a screen, the following

information is conveyed: “Yahoo! stores your messenger logs on its server, not your

hard drive.” Had these simple and reasonable actions been taken by any one of the

five former defense counsel at any time before June 1, 2015, counsel would have

known, among other things, that Yahoo! chats and Yahoo! emails were not stored on

Duke’s hard drive, and that Duke’s representations that “the four computers would

have anything related to 21 Century Smoking” was extremely suspect and likely



9 Using the internet, particularly Google, to obtain information for litigation is not a
stunning revelation. This was basic investigation before Barack Obama became the forty-
fourth president of the United States. See, e.g., Thomas A. Mauet, Pretrial 40 (7th ed. 2008)
(“Never overlook information available that may be available on the Internet. You can . . .
acquire information about products. . .”); Roger S. Haydock, David F. Hess & Jeffrey W.
Stempel, Fundamentals of Pretrial Litigation 57, 59 (7th ed. 2008) (“The development of the
internet has made information dramatically more available at relatively low cost. Counsel .
. . should routinely use internet searches as a ‘first pass’ looking for information simply
because there is so much more available that can be accessed without leaving the office. . .
Several search engines can be used to locate information. Google is the best known. . . * * *
Investigating counsel should also remember that general information searches through
basic search engines . . . also often yield valuable information about parties, persons,
organizations, or the subject matter of the case.”).
10 The Court is not taking judicial notice of these facts resulting from a simple Google

search. Instead, the Court is taking judicial notice that internet research can quickly and
easily provide counsel with useful information about issues in a case.

                                             18
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 19 of 75 PageID #:22007




untrue. Presumably, that realization would have prompted a reasonable attorney

to conduct the same simple and quick investigation into the GoDaddy emails, which

would have informed counsel that the GoDaddy emails were similarly web-based.

Tr. 1459. In fact, the internet search “Are GoDaddy emails stored on your hard

drive?” answers this question as well. Of course, none of this would have even been

necessary if Duke had simply informed his own former defense counsel of this fact,

a fact he knew. Tr. 238-39 (“Q: And did you explain to your attorney at that time

the difference between stuff being online and stuff being on your computer? A: No.

*** Q: And why didn’t you explain the difference to him, if you know? A: I mean, in

my mind, it kind of is common sense that Yahoo! mail is online. I guess everyone

didn’t know that or doesn’t know that, but in my mind, that just goes without

saying. So I wouldn’t be just walking around describing that Yahoo! email is in the

cloud.”). Instead, at best, this Stanford University graduate and e-commerce

businessman sat mum, failing to volunteer this and other information until Plaintiff

had already expended hundreds of thousands of dollars attempting to obtain

relevant ESI, which it was entitled to receive years ago. Tr. 249. At worst, Duke

deceived his attorneys into believing all the relevant electronic records were stored

on his hard drives. Tr. 604-05, 609 (“Here are the total GB on the four computers

that would have anything related to 21 Century Smoking.”), 1160, 1224 (“The

information that we received was inaccurate.”), 1242 (Duke would repeatedly and

erroneously tell counsel “You have all the data. You have everything.”).

II. EXPLANATION FOR CONCLUSION



                                          19
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 20 of 75 PageID #:22008




       To explain how the Court arrived at the conclusion as to the appropriate

sanctions, what follows is (a) background of this case to provide context, (b) the

evidence produced at the hearing and contained in the record, (c) a lengthy

discussion of the e-discovery process, (d) the applicable legal authority to impose

sanctions, and (e) an application of the Court’s factual findings (including credibility

determinations) to the legal authority as to the specific e-discovery violations. 11

       A. Background

       This is a trademark case, with supplemental state-law claims and

counterclaims, including a counterclaim based on defamation. Plaintiff is DR

Distributors, LLC, which owns the registered trademark “21st CENTURY SMOKE.”

Carlos Bengoa is its president. Dkt. 80, at 1. Defendants are 21 Century Smoking,

Inc. and Brent Duke. Duke owns and operates 21 Century Smoking. Id. Both

companies sell electronic cigarettes, and their marks are used in their respective

businesses. Id. The parties rightfully agreed that the marks are confusingly

similar. Id. at 3. According to the parties, this is an “eight-figure case”. Dkt. 267, at

64.

       B. Evidence Produced at Hearing and Contained in the Record

              1. Court’s Reaction to the Evidentiary Hearing

       Between October 28, 2019, and November 19, 2019, the Court held five days

of evidentiary hearings, sometimes going well into the night. At the hearing, the


11The Court’s factual findings are based upon the testimony and exhibits admitted at the
hearing as well as facts subject to judicial notice, including representations Duke and the
former defense counsel made in open court and in documents in the Court’s docket. See
Green v. Warden, U.S. Penitentiary, 699 F.2d 364, 369 (7th Cir. 1983).

                                             20
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 21 of 75 PageID #:22009




Court heard testimony from Duke, the former defense counsel, and Chad Gough.

Gough is the owner and founder of 4Discovery, the ESI company which copied and

stored the four hard drives Duke earlier claimed possessed all the relevant

electronic records. Tr. 1427-28. Additionally, dozens of exhibits were admitted into

evidence. 12 The proofs were closed without objection. No party requested that the

proofs remain open. The Court asked repeatedly if the parties and the former

defense counsel if there was any additional evidence to present and was told there

was none. See, e.g., Tr. 1554. In fact, when documents were produced immediately

before a witness’s testimony, the Court provided counsel with the opportunity to

later object if necessary. Tr. 1462-64. So, the parties were on notice that if

appropriate, the Court would keep the proofs open. Although there was certainly

some clock running and definitely some dead-horse beating, all counsel generally

performed well. Particularly, counsel’s handling of the exhibits was extraordinary.

The Court commends counsel in this regard. 13 The Court’s credibility findings as to

the various witnesses is described throughout this order. Some witnesses were far

more credible than others. In making its various credibility determinations and

findings of fact, the Court used common sense and ordinary life experiences. United

States v. Blagojevich, 614 F.3d 287, 290 (7th Cir. 2010). For example, common


12
  This Court’s experience is not unique, unfortunately. See Hon. William Matthewman,
Towards a New Paradigm for E-Discovery in Civil Litigation: A Judicial Perspective, 71
Fla. L. Rev. 1261, 1267 (2019) (“Spoliation motions are virtually always time consuming for
the court to resolve, and they often require lengthy evidentiary hearings.”).
13 Trial presentation is about credibility. One of the quickest and surest ways counsel can

lose credibility is not knowing the substance of exhibits or fumbling around with the
exhibits. Hon. Amy St. Eve & Gretchen Scavo, What Juries Really Think: Practical
Guidance for Trial Lawyers, 103 Cornell L. Rev. Online 149 (2018).

                                            21
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 22 of 75 PageID #:22010




sense and ordinary life experiences do not support Duke’s claim that Yahoo!

terminated its chat program without notice to its subscribers. Tr. 626. The Court

carefully listened to the witnesses and observed their demeanor. See, e.g., Anderson

v. City of Bessemer City, 470 U.S. 564, 575 (1985) (“[O]nly the trial judge can be

aware of the variations in demeanor and tone of voice that bear so heavily on the

listener’s understanding of and belief in what is said.”). Indeed, at times, the Court

even corrected witnesses’ testimony as to important dates. Tr. 515. The Court also

used the same basic tools juries are instructed that they can use to reach these

conclusions. See, e.g., Federal Civil Jury Instructions of the Seventh Circuit §§ 1.11,

1.12, 1.13, 1.14 (2017). In this regard, the Court explained that it was not making

any legal, factual, or credibility findings until the proofs were closed and it had read

the post-hearing briefs. Tr. 847-48, 1556. Apparently, this practice is followed by

good judges. Hon. Wayne Brazil (ret.), Credibility Concerns About Virtual

Arbitration Are Unfounded, Law360 (May 26, 2020, 5:23 PM EDT),

https://www.law360.com/articles/1274230. 14 As with all evidentiary hearings—


14At the November 15, 2019, hearing, the Court described its process for making credibility
determinations:

       I will make credibility determinations. I wait until the end. I instruct jurors
       on that all the time, wait until the end, wait until you hear all the evidence,
       because I don’t know if a document, exhibit, testimony is going to come in that
       explains how something works and the circumstantial evidence gibes with
       something else that either shows that somebody is credible or not credible. So
       I wait until the end to get all the proofs before I do that.

Tr. 848. On November 30, 2019, at the conclusion of the hearing, the Court informed the
parties that it wanted to read the post-hearing briefs and explained that it was not making
any findings until then. Tr. 1556 (“If anybody thinks they know exactly what I’m going to
do, they are fooling themselves because I don’t know what I’m going to do, okay?”). On May


                                             22
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 23 of 75 PageID #:22011




trials included—there was significant testimony that did not make much sense and

was simply not credible. As to credibility determinations, Plaintiff requests this

Court to follow the principle of “false in one, false in all”. Dkt. 381, at 6. But this

Court does not subscribe to that principle and neither does the Seventh Circuit.

United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009).

       Despite all the evidence, the Court is not entirely convinced that it has been

given the full story. 15 At times, the gaps in the testimony were stunning, especially

because the Court allowed all the witnesses to attend the entire hearing and listen

to all the other witnesses’ testimony. Tr. 6.

       For example, the testimony of Duke and the former defense counsel about the

San Diego meeting left a lot to be desired and was emblematic of the hearing. The

lack of recall about not only the details of this critical event, but also the general

purpose of the meeting was incredible, particularly because it was described as an

“all hands on deck” meeting. Tr. 1324. For example, there was conflicting and

vague testimony regarding whether the former defense counsel sought to withdraw



26, 2020, in part, here is how Judge Brazil described how he makes credibility
determinations:

       Good arbitrators do not begin the process of making findings of fact until
       everything is over—until all the witnesses have been examined and cross-
       examined, all the documents have been admitted and studied, all the
       arguments have been heard and recorded, all the post-hearing briefings have
       been completed and digested.

Brazil, Credibility Concerns About Virtual Arbitration, supra. It is comforting to know that
this Court uses the same process as good arbitrators.
15
   As Big Audio Dynamite asked in The Bottom Line: “Nagging questions always remain,
why did it happen and who was to blame?”
https://www.youtube.com/watch?v=4V5Zoe84BjE

                                             23
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 24 of 75 PageID #:22012




and whether the former defense counsel expressed concern as to Duke’s credibility.

See, e.g., Tr. 296, 859, 1184, 1328 (regarding whether counsel sought to withdraw);

303-04, 857, 1007, 1327-28, 1339 (regarding whether issue of Duke’s credibility was

discussed). Indeed, despite his former attorneys’ testimony that Duke’s credibility

was a central purpose of the meeting, Duke testified that he did not recall if

anybody questioned his credibility at the San Diego meeting. Tr. 657-59, 854, 1191.

But, frankly, a client not recalling if his attorneys essentially called him a liar is not

credible. If it happened, it would be vividly recalled; and if it did not happen, that

would be recalled as well. Leavens, who personally attended the meeting to get

answers from Duke, did not remember if Duke acknowledged that he made any

errors. Tr. 854, 858. Purportedly, everybody spoke at this meeting, but the recall of

what was said was spotty. Tr. 861. Duke’s and the former defense counsel’s

incantation of “I don’t recall” did not sit well. See Laukus, 292 F.R.D. at 504-05.

Compounding the problems of the questionable testimony was that no notes were

taken at the meeting nor a follow up memorandum to the file written. 16 The lack of


16 Leavens repeatedly testified that he had concerns about Duke’s credibility. Tr. 860, 950,
1020-21, 1071. But he never documented those alleged credibility concerns. Tr. 1005-06.
Instead, Leavens testified that he preferred to address those issues verbally. Tr. 1019.
Certainly, an attorney can verbally raise concerns with a client, but that does not preclude
writing a memorandum to the file documenting and memorializing those concerns. At the
hearing, counsel for the former defense counsel, and the former defense counsel themselves,
seemed perplexed when the Court, Plaintiff’s counsel, and current defense counsel
suggested that some kind of documentation or even a memo to the file would have been
called for in this case, particularly with respect to the San Diego meeting. Tr. 1019, 1080-
82. The Court is confused at this reaction. A memo to the file is not some novel practice,
particularly in the legal profession and even more so when a client’s actions and credibility
are at issue. Tricia Goss, How to Write a Memo to File, Bizfluent (Sept. 26, 2017),
https://bizfluent.com/how-4678025-write-memo-file.html (“For example. . . write a memo to
file in case another party later questions your actions. Memos to file are imperative for


                                             24
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 25 of 75 PageID #:22013




documentation permeates this entire case. The San Diego meeting occurred in

September or November of 2018. Tr. 297, 854. Leavens flew to San Diego for this

meeting with Duke. Tr. 1019. This was unique. This trip was purportedly to speak

to Duke about the discovery issues, and it was the only time Leavens had done this.

Tr. 300, 535, 662, 855-56. At least four other attorneys participated by conference

call. Tr. 855. Collectively, all these attorneys possessed decades of combined legal

experience. But after this critical meeting to address a colossal problem with the

case, not a single one stopped and decided that it would be reasonable to conduct an



legal, medical or other highly sensitive files that might later be used in court as well.”).
Indeed, writing a memo to the file is common in a variety of settings. Eric Felten, A Brief
History of the ‘Memo to the File’, Washington Examiner (May 17, 2017, 01:20 PM),
www.washingtonexaminer.com/weekly-standard/a-brief-history-of-the-memo-to-the-file
(“The Memo to the File becomes second nature to anyone who has worked as even just a
midlevel manager in the federal government. * * * [T]he first thing such an employee does
if his boss is stupid enough to ask him to do something sketchy, is to write it down, to
document in detail the what, the when, and the where. Time spent managing, or even just
working, in the federal government, teaches the habit of writing memos to the file.”).
Moreover, lawyers representing attorneys in legal malpractice advise that memos to the file
are critical. Mark E. Ellis & Steven B. Vinick, How to Avoid Legal Malpractice: Ethics for
Every Attorney (last visited Aug. 8, 2020), www.ellislawgrp.com/article17malpractice.html
(“All discussions, recommendations and actions should be documented.”); Greg Fayard,
Avoiding Legal Malpractice Tip: Document, Document, Document, FMG BlogLine (May 24,
2018), www.fmglaw.com/FMGBlogLine/professional-liability/avoiding-legal-malpractice-tip-
document-document-document/ (“Having defended scores of attorneys over the years, more
often than not, I wish my lawyer-client had either better documented his or her file, or
memorialized a key conversation. . . For a key strategy decision in a case, a quick ‘memo to
file’ in e-mail form works as well as something more formal.”); Edward X. Clinton, Jr., When
Should You Make a Memo to the File? (May 17, 2017),
www.chicagolegalmalpracticelawyerblog.com/make-memo-file/ (“A memo to the file should
be made . . . whenever the client . . . does not appear to be telling the truth. * * * In sum,
the memo to file is used to protect the lawyer where the client may be heading off the rails
in some form or fashion or where the client will later blame the lawyer for some event that
took place.”). Not surprisingly, law students are taught to write memos to the file. See,
e.g., Ira Steven Natheson, Best Practices for the Law of the Horse: Teaching Cyberlaw and
Illuminating Law Through Online Simulations, 28 Santa Clara Computer & High Tech.
L.J. 657, 697, 704, 715 (2011-2012). During practice, the undersigned occasionally wrote
memos to the file, and as an instructor, taught law students when and how to write memos
to the file.

                                             25
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 26 of 75 PageID #:22014




investigation to determine the basis, scope, and nature of the fundamental

breakdown in the identification, preservation, collection, and production of ESI or

even to simply go back and perform, in late 2018, a reasonable custodian interview.

Moreover, despite alleged credibility concerns about Duke—concerns that would be

very reasonable given that Duke knew he possessed relevant Yahoo! emails and

chats but failed to provide them to the former defense counsel—none of these

attorneys documented what occurred or was said at this meeting. Tr. 1184-85,

1326, 1400. A reasonable person would be very suspicious of the absence of

evidence and the hazy recollections of such an important moment in this case—

indeed, such an important moment in the careers of the former defense counsel.

      In fact, to the Court, it seems as though Duke and the former defense counsel

engaged in their own version of mutually assured destruction (“MAD”) in which

they each knew that if it launched a broadside, it would be met with a return salvo

in kind. As the United States and the Soviet Union learned throughout the Cold

War, neither side wins in such an engagement. Here, a full-scale attack by Duke

against the former defense counsel or vice versa would only benefit Plaintiff. To be

sure, there were some assaults. For example, Leavens asserted that he felt Duke

was not always credible. Tr. 854-59. This attack begot a brutal evisceration by

Duke’s current counsel of Leavens’ knowledge (or, more accurately, the lack thereof)

of ESI identification, preservation, and collection. Tr. 987-91. But mostly the vague

testimony was a tacit recognition that “mistakes were made” (passive voice noted by

the Court), but that those mistakes—to the extent the witnesses were even able to



                                         26
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 27 of 75 PageID #:22015




identify them—were unintentional. See, e.g., Tr. 301, 1181, 1288. Shockingly, one

of the most culpable actors—Leavens—claims he made no errors. Tr. 984.

Additionally, there were painfully obvious inferences from the facts that led to a

single conclusion that former defense counsel refused to admit. For example, for at

least a year, Duke did not inform the former defense counsel that his GoDaddy

email had not been subjected to the search terms and that responsive documents

existed in that account. Tr. 1402 (former defense counsel Shonder testifying that

Duke “said or he revealed to me that there were the corporate e-mails [that] had

been housed on GoDaddy and had not been part of the—they weren’t stored on the

computer, and therefore were not searched, okay?”). When Duke finally disclosed

this critical fact to the former defense counsel in May 2019, counsel said that he was

disappointed because he had been misled. Tr. 1403. But rather than testify that he

was misled by Duke, he said that he was misled “by the circumstances of the case.”

Tr. 1403. Instead of stating the obvious, the former defense counsel hid behind the

“circumstances of the case.” The Court fully understands why this MAD strategy—

whether explicitly or implicitly—was taken. Counsel may have thought it was good

litigation strategy; however, it was maddening to this fact finder. Indeed, the Court

can confidently say that it was not good strategy for this hearing. The Court was

left unsatisfied and very suspicious by the testimony. Witness amnesia is not

persuasive. Witnesses were either intentionally obtuse and vague or they were

“casually unprepared.” Dkt. 381, at p. 3. None of these possibilities are good.

Laukus, 292 F.R.D. at 504-05. A reasonable person would have expected the



                                         27
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 28 of 75 PageID #:22016




witnesses to have locked themselves in a conference room for a week with the

relevant documents to prepare for this critical hearing. Of course, the former

defense counsel’s intentional decision not to document fundamental actions and

events in this case would hamper their ability to do so. Likewise, Duke did

absolutely nothing to investigate the allegations in the sanctions motion. Tr. 62, 64.

Moreover, it is important to remember that these were no ordinary witnesses.

Except for Gough, they were all very “interested” in the sanctions motion, and other

than Duke, they were all attorneys.

      Indeed, the failure to flesh out critical areas of inquiry caused the Court to

independently question witnesses, which the Court warned counsel it would do and

is the Court’s right and duty. Dkt. 315, at 24; Glasser v. United States, 315 U.S. 60,

82 (1942); Tagatz v. Marquette Univ., 861 F.2d 1040, 1045 (7th Cir. 1988); United

States ex rel. Kurena v. Thieret, 659 F. Supp. 1165, 1172-73 (N.D. Ill. 1987). The

Court’s questioning of the witnesses was illuminating, particularly with respect to

the missing Yahoo! chats.

      The testimony about actions that were taken and importantly not taken did

not comport with common sense or everyday life experiences. The “this-is-just-a-

big-misunderstanding” portrayal didn’t fly. Laukus, 292 F.R.D. at 489. Following

the hearing and after analyzing and drawing reasonable inferences from the

exhibits, testimony, prehearing and post-hearing briefs (as well as the cases cited in

those briefs), the Court was left with the firm conviction that Duke took advantage




                                          28
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 29 of 75 PageID #:22017




of the ineptitude, carelessness, or disinterest of his attorneys. They were equally

culpable.

             2. Witnesses

                   a. Brent Duke: Duke is a Stanford University graduate. Dkt.

24-2, at 1. He was engaged in multiple e-commerce businesses. Tr. 489, 501-02. 21

Century Smoking was his company. Tr. 593. He directed its functions and

operations. Tr. 593-97.

      Depending on any given moment, Duke has portrayed himself to be a luddite,

unknowledgeable in the ways of information technology. For example, at one point,

he testified that he never thought that “electronic records” included web-based

emails, testimony from which he quickly retreated. Tr. 1529-30, 1540, 1543-45. He

also claims that he would not know how to search email folders for emails that had

been stored in the incorrect folder, even though an exhibit was admitted showing

that the search function for emails was used. Tr. 292, 872.

      But, at other times, the evidence contradicted that portrayal. For example,

Duke took computer programming classes at Stanford and, on his resume, stated he

was proficient in some computer programming languages. Tr. 601-02. He was also

knowledgeable enough to know that photographs were not searchable as text. Tr.

1139. He knew enough not to email passwords; he was described as the “head of the

IT department;” and he knew more than “the average Joe on the street.” Tr. 224,

595-97, 601. Duke knew what web-based emails were and that they were part of

web data. Tr. 69, 72. In an exchange with his search engine optimization (SEO)



                                         29
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 30 of 75 PageID #:22018




consultant, he wrote “script put in PHP files. Try opening in Firefox. So I need

clean files I can keep on my PC as a backup.” Tr. 159; Pls. Ex. 57. Duke knew how

to download emails, put them into a zip file, and email the file to his counsel. Tr.

231. Moreover, Duke was surprised that a person would not know that Yahoo! and

GoDaddy emails were web-based emails. Tr. 239. Indeed, he was even so confident

in his information technology knowledge that he expressed his own theory as to how

metadata ended up in a website. D. Ex. 72, Tr. 1531. In a strange race to the

bottom of technical ignorance, one of the former defense counsel was quick to note

that Duke seemed very competent in using computer systems and more “tech savvy”

than him. Tr. 1030.

      Duke’s knowledge of and abilities with information technology is important

in this case because Plaintiff’s theory is that Duke or his SEO consultant placed the

metatag in a website to drive searches to the website. Dkt. 216, at 6, 25.

(Unsurprisingly, both have denied that they did. Tr. 503, 1359.)

      There are multiple examples of Duke’s sworn statements—whether in a

declaration or a deposition—being factually incorrect. For example, despite his

sworn deposition testimony claiming that he only created two websites, a late

production of documents showed that he created about fifty. Tr. 386-87. Another

example is Duke’s testimony regarding his knowledge of Plaintiff’s trademark.

Duke’s deposition testimony regarding when he first saw Plaintiff’s trademark and

his understanding that “TM” was the trademark symbol was demonstrably false.

Compare Dkt. 404, LS Ex. 1 at 351-62 (Duke testified that he did not know that the



                                          30
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 31 of 75 PageID #:22019




“TM” symbol meant “trademark” and did not see the “TM” symbol, which was

clearly displayed on Plaintiff’s packaging) with Dkt. 407, at 116-17 (proving that

Duke saw the “TM” symbol and knew that the symbol meant “trademark”).

      His memory was lacking at critical points in his testimony, including the San

Diego meeting. Tr. 302. Moreover, Duke’s recall of important dates, some of which

he had previously sworn to, was spotty, including his last contact with his SEO

consultant and when he learned of the autodeletion of the GoDaddy emails. Dkt.

234-2, Defs.’ Ex. 64; Pl. Ex. 17; Tr. 1523-24, 1555; Dkt. 234-2; Tr. 637-43. Indeed,

even when testifying under oath, he was cavalier with dates. Tr. 318

(“approximately May” was equivalent to June 29, 2015). Tellingly, each time that

Duke needed to revise a date of an event, the revised date always benefited him.

For example, the alleged last date his SEO consultant worked for him was changed

at least twice when he was confronted with documents showing his prior

representations were false. But despite moving the date twice, he claimed he was

absolutely confident that she stopped working for him no later than 2010, which not

surprisingly would have been before the metatag was included in Defendants’

website. Tr. 1553; Dkt. 26, at 2; Dkt. 232, at 13.

      Duke’s testimony was problematic in other ways. Some of his testimony was

inconsistent with his own documents. Id. And some of his testimony did not square

with common sense and ordinary life experiences, such as when he testified that

Yahoo! did not provide notice that it was ending its Yahoo! chat function. Tr. 273.

Duke also used euphemistic (to be charitable) language during his testimony. For



                                          31
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 32 of 75 PageID #:22020




example, when confronted with the uncontested fact that neither he nor the former

defense counsel searched the GoDaddy accounts, he claimed that the GoDaddy

accounts “had not been given the same scrutiny as the Yahoo! emails . . . .” Tr. 664.

      Significantly, many of his explanations were simply not credible. American

treasure, Tina Fey, authored the best seller Yes, And. If Duke were to write a book,

it would be entitled Yeah, But. Duke had an explanation for every problem.

(Although his GoDaddy emails were autodeleted, they were auto-forwarded to the

Yahoo! account. Tr. 634.) But for nearly every explanation he provided, there was

an undisputable fact that conflicted with the explanation. (The GoDaddy emails

that should have been “showing up” in the Yahoo! account had they been auto-

forwarded were not, in fact, “showing up.” Tr. 1390-92.) Then when confronted

with that fact, he would produce another explanation. (If the GoDaddy emails were

not “showing up” in the Yahoo! account, it was because they were simply misfiled.

Tr. 292.)

                    b. Thomas Leavens: Leavens is an experienced attorney. Tr.

1018-19. He was a named and founding partner with the firm of Leavens, Strand &

Glover. Leavens was the supervising partner on the case. Tr. 1024. He has

represented clients in trademark cases previously. Tr. 1026-27.

      But Leavens was a difficult witness. At times, extracting information from

him was painful, and he often asked that questions be repeated. See, e.g., Tr. 775,

854, 937-38. Oddly, Leavens came across as uninterested not only in his testimony,

but in his actions in this litigation. For example, even when he testified that his



                                          32
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 33 of 75 PageID #:22021




curiosity was piqued, he still could not remember what, if anything, he did to satisfy

that curiosity. Tr. 916. Similarly, despite being an important issue in this case, he

did nothing to attempt to determine the difference between Yahoo! chat and Yahoo!

email. Tr. 922. Critically, after learning that Duke’s Yahoo! account was not

searched because it was a web-based account, it never occurred to him to search

Duke’s GoDaddy account, which is also a web-based account. Tr. 838, 908.

      Although Leavens listed himself as lead counsel on his appearance form and

designated himself as trial counsel in this case, he has not litigated a federal case

for fifteen years. Tr. 722, 983; Dkt. 6. His understanding of ESI identification,

preservation, collection, and productions is inadequate. Tr. 989-90, 1087. He does

not possess a single continuing legal education certificate establishing credit for

attending a class on ESI. Tr. 1087. No doubt, Leavens understands that ESI

should not be affirmatively destroyed and knows to some extent that it must be

preserved. Tr. 791-92. But beyond that, he has neither practical experience or

understanding of ESI identification, preservation, collection, and production nor

any academic training. Tr. 987-90. Indeed, he issued no written litigation hold to

Duke. Tr. 749. There is no evidence that Leavens made a conscious and intentional

decision not to do so. Instead, he had limited knowledge as to what a litigation hold

was, even after being specifically asked about it by the Court. Tr. 749; Dkt. 367, at

6. Leavens did not instruct—verbally or in writing—Duke to disable any autodelete

functions. Tr. 127, 209, 221-22, 749, 936. And he presented no evidence that he or

any of his associates conducted a custodian interview. Tr. 773-75, 783. Instead, he



                                          33
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 34 of 75 PageID #:22022




delegated the identification and collection of the ESI to a third-year associate with

very little practical litigation experience. Tr. 1148-49. The guidance and

supervision he provided to this associate was minimal. For example, he does not

recall if he met with the associate before she met with Duke or talked to her about

the meeting with Duke. Tr. 768-69. Critically, Leavens gave no instructions to the

associate about ESI. Tr. 992-93. Leavens did not know or understand that Yahoo!

and GoDaddy emails were web-based email systems. Tr. 838, 908; Dkt. 256, at 13-

14. In fact, he did not even seem to know what he did not know about web-based

emails. Id. Leavens allowed Duke to self-collect ESI with no supervision and

without knowing the methodology Duke used to collect ESI. Tr. 786, 891, 1201-02.

      The lack of knowledge of these topics or even the understanding that he

should have educated himself on this topic is exemplified by a May 17, 2018, status

hearing. When the Court questioned Leavens about the fact that Yahoo! emails—a

main way Duke communicated on behalf of his company—had not been identified,

preserved, collected, searched, or produced, Leavens confessed his ignorance: “I just

don’t have the technological background necessary to make the technical distinction

that escaped us here, which is that those emails would not be revealed by the search

that was done on those four computers.” Dkt. 256, at 13-14. Leavens also did not

know that Yahoo! chat—an instant messaging system—was separate and distinct

from emails sent by Yahoo!’s web-based email system. Tr. 921.

      Nevertheless, Leavens was able to prevail on an early summary judgment

motion in this case. Dkt. 80. But even he knew that as the case progressed, he was



                                          34
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 35 of 75 PageID #:22023




in over his head, which is why he recruited Peter Stamatis to work on the case. Tr.

733. As the litigation progressed, Leavens allegedly told Stamatis that Stamatis

needed to be lead counsel so there would not be a “misunderstanding.” Tr. 754,

1063. Although Leavens thought the litigation would not be a “big discovery case”

and anticipated a quick resolution with limited discovery, he misjudged. Tr. 1026.

      Leavens’ actions and inactions are stunning given that he was in attendance

at the initial status hearing before the Court, during which the Court asked

counsel—including him—about various ESI issues and then specifically required

counsel to conduct a Rule 26(f) conference to discuss ESI issues “in detail”. Dkt.

367, at 9. The Court specifically warned Leavens that it did not want an ESI

discovery snag to delay this case. Id. He was on notice about the importance of ESI

from the first moment he stepped before the Court. Leavens did a lot of finger-

pointing—at Duke for his lack of uncandid, at Stamatis for not taking the lead, at

4Discovery for not engaging in work they were not contracted to do—but never took

any blame upon himself or his firm. Tr. 810-11, 984, 1031, 1087-88. Courts do not

look favorably on a lead counsel’s refusal to accept any responsibility in the face of

clear errors. Laukus v. Rio Brands, Inc., 292 F.R.D. 485, 508 (N.D. Ohio 2013).

                    c. Heather Liberman: Liberman was an associate working

directly for Leavens at Leavens, Strand & Glover. Tr. 1095. She currently holds a

job many law students dream of: General Counsel of SXSW. Tr. 1095.

      Liberman was involved in this case from the outset. Tr. 1095-96, 1159.

Liberman helped with discovery, but she did not recall specifically what she did.



                                          35
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 36 of 75 PageID #:22024




Tr. 1101. Liberman’s understanding of the identification, preservation, collection,

and production of ESI was obtained by on-the-job training, which was poor. Tr. 995,

1097. 17 Apparently, this training was from Leavens who knew very little about e-

discovery. She did attend one CLE addressing ESI, but it did not seem to have a

lasting impact on her memory; she could not remember if there were others. Tr.

1098, 1149, 1150 (“I don’t remember the specifics . . . I can’t remember with

certainty what they covered”). Liberman did not know there was difference

between email client and web-based email. See Tr. 1151 (failing to draw distinction

between Outlook compared to Yahoo! and GoDaddy email). Like Leavens, she did

not issue a written litigation hold to Duke. Tr. 1106.

          Liberman testified that she was not the principal attorney in contact with

Duke. Tr. 1097. Liberman did, however, interview Duke about the sources of his

ESI. LS Ex. 14; Tr. 1129. But this interview cannot be characterized as a custodian

interview. Tr. 1127-28. She created a hand-written note of the interaction between


17   Here is the colloquy on this topic:

          Q. Okay. While you were at the firm, did you ever receive any training
          regarding ESI discovery from anyone at the firm?

          A. I would have certainly been taught how to do the tasks I was asked to do.
          So if that meant for me to collect certain documents – for example, at one stage,
          I was asked to go to Brent [Duke]’s apartment to pick up a number of physical
          files. So, someone, likely Tom [Leavens], would have asked me to go do that
          and bring the files back to the office and then asked me to copy the files. So I
          think that on-the-job kind of training that was discussed earlier made sense.

Tr. 1097. The question asked about “training regarding ESI discovery” and the response
was that she was told to go to a client’s apartment, pick up physical documents, bring them
back to the office, and then copy those documents. Put simply, that is not training on e-
discovery. Instead, that is why associates leave law firms and sometimes leave the practice
of law altogether.

                                                 36
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 37 of 75 PageID #:22025




her and Duke. LS Ex. 14. But she had no independent recollection of creating the

document. Tr. 1128. Liberman did not remember if the conference was in person,

where it occurred, who else was present, or how long it lasted. Tr. 1128-29. This

note memorialized that she spoke to Duke about not deleting information, asking

about other custodians, discussing the identity and use of search terms, discussing

expert witnesses, and addressing the need to be prepared for a deposition. Tr. 1130-

37. Critically, another note confirms that Duke told her that his company’s

electronic information was contained on the hard drives of his four computers,

which Duke later confirmed by an email. LS Ex. 15 (identifying four computers); LS

Ex. 13 (“Here are the total gb on the 4 computers that would have anything related

to 21 Century Smoking.”); Tr. 1107, 1124-25, 1160-61. No other documentation was

created of this interview. Tr. 1137-38. Liberman operated under the assumption

that all the ESI was on the four hard drives so she never followed up to obtain any

other ESI—including Yahoo! and GoDaddy emails—or attempted to obtain ESI

from others at 21 Century Smoking. Tr. 1132-33. And, obviously, there was no

testimony that before the close of fact discovery, Duke’s email accounts were copied,

searched, and produced to Plaintiff. They weren’t. The evidence at the hearing also

established that multiple devices and email accounts used by Duke and Defendants

were not captured and preserved, including at least one cell phone and multiple

email accounts used by Duke’s employees. Tr. 81, 97-101. Additionally, Liberman’s

conversation with Duke never uncovered Duke’s use of Yahoo! chat to communicate




                                         37
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 38 of 75 PageID #:22026




with Kirti Saraswat, Duke’s SEO consultant. Tr. 1128-37. Like Leavens, Liberman

left Duke to preserve and collect his own ESI. Tr. 1104-06.

      Liberman was also involved in coordinating the contract between Duke and

the ESI vendor Defendants used, 4Discovery. Tr. 1116. Before the close of fact

discovery, nobody asked 4Discovery or any other ESI vendor to make a copy of

Duke’s email accounts. Tr. 1122. Liberman left Leavens, Strand & Glover in about

December 2014. Tr. 1111. Toward the end of her tenure, she transitioned the work

on the case to Travis Life. Tr. 876.

      Liberman’s testimony at the hearing was unexpectedly evasive and defensive.

See, e.g., Tr. 1119-20, 1134. She also jousted with counsel during her testimony

over relatively unimportant matters. See, e.g., Tr. 1106. And Liberman’s

recollection of critical matters was hazy at best. For example, she could not

specifically recall what she did relating to discovery, if she was involved in

preparing the initial disclosures or providing written guidance on preserving

evidence, and what she did to transition the file. Tr. 1101, 1109, 1111. But there

was one fact that Liberman could recall very clearly; namely, that she was an

associate “operating under the direction of a partner.” Tr. 112, 1158-59. Her

demeanor and affect were also puzzling at times. Often, between questions and

answers, there would be unusually long pauses before she answered. Tr. 1107,

1120, 1135 (Court noting Liberman was not quick to answer questions). Pauses are

certainly understandable when trying to recollect facts from years ago and when

being careful in testimony, but these pauses often occurred even when fairly benign



                                          38
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 39 of 75 PageID #:22027




questions were posed. Moreover, like all the witnesses, she was present during the

testimony of previous witnesses; so, she was able to hear the prior witnesses’

testimony. Presumably and hopefully, she was also prepared for her testimony,

although Plaintiff contends that the witnesses were “casually unprepared”. Dkt.

381, at 3.

      Because of the substance and presentation of her testimony, the Court was

left to struggle in weighing her credibility, unsure whether she was being less than

credible or just presenting a certain demeanor. A reasonable person would think

that Liberman, who formerly worked at the direction of a named partner as an

associate and who now holds an excellent job in another state, would have no

motive to be defensive or evasive. Yet that is this Court’s impression of her

testimony.

                   d. Travis Life: Life was hired as an associate by Leavens,

Strand & Glover in about December 2014. Tr. 1167. He took over the associate

duties of this case from Liberman. Tr. 214. He previously worked on ESI matters

when he worked for an ESI company. Tr. 1241. According to Leavens, Life was

hired because of his e-discovery competence. Tr. 1027. However, the testimony

about Life’s experience with e-discovery was conclusory. Tr. 1240. No specifics

were given. Tr. 1240-41. He certainly did not come across as holding any particular

expertise in ESI. Life never instructed Duke to check or disable autodeletion

functions, was unfamiliar with the ESI relating to the web-based chat, did not

document anything relating to the e-discovery preservation and collection, and



                                         39
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 40 of 75 PageID #:22028




Duke’s self-collection of ESI was of no concern to him. Tr. 1181, 1201-02, 1208. As

with Leavens and Liberman, there is no evidence that Life provided Duke with a

written litigation hold.

       Throughout the case, Life was constantly and repeatedly involved in the

search for and untimely discovery and production of ESI. Tr. 1194-98, 1201-07. As

with the other former defense counsel, Life did not undertake any investigation to

confirm Duke’s representations about the ESI. For example, he did not investigate

Duke’s assertions regarding the autodeletion of emails or Duke’s assertions that all

relevant ESI was on the four hard drives and that the former defense counsel

possessed all the ESI. Tr. 1186-87. Life solely relied upon Duke’s alleged

representation that all the ESI was contained on the four hard drives Duke and his

companies used. Tr. 1201-07, 1243. As did Leavens and Liberman, Life left Duke

to preserve and collect his own ESI. Tr. 1200-02.

       At the hearing, Life generally appeared to be a credible witness. 18 However,

after the hearing, Duke’s new defense counsel filed a motion detailing an interview


18Life’s attempt to continue to represent Duke after the May 2019 ESI snafu was clearly an
error in judgment. Luckily, he received sage advice from Stamatis and perhaps a wise
warning from Kevin Salam (Duke’s coverage attorney) not to do so. Tr. 1239-40, 1538. The
Court views this judgment lapse as an attempt by a young senior associate/junior partner
moving to a new firm to develop a book of business. Indeed, bubbling underneath many
other layers of this case is that fact that Duke’s counsel are Peppers counsel because Duke’s
insurance carrier is defending under a reservation of rights. See Maryland Cas. Co. v.
Peppers, 355 N.E.2d 24 (Ill. 1976). So, the argument goes, this case is an annuity or
sinecure for any counsel representing Duke. If true, this case would be a fine addition to a
book of business for a lateral attorney. Although not completely discounting the sometimes
perverse incentives of Peppers counsel, the Court is not now willing to impugn the motives
of any of Duke’s counsel in this way. In fact, if the former defense counsel wanted to run up
the tab, then they would have spent time conducting lengthy client interviews, custodian
interviews, and researching the law and procedure related to ESI. Unfortunately, they
didn’t.

                                             40
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 41 of 75 PageID #:22029




they conducted of Life after the hearing. Dkt. 386. In that filing, it was

represented that Life remembered and was able to explain various discrepancies in

the ESI production. Dkt. 386, at 6-7. The Court is simply dumbfounded that after

the history of this case, all its ESI blunders, and five days of evidentiary hearings,

Life suddenly remembers certain matters he had forgotten at the hearing.

                    e. Peter Stamatis: Stamatis is an experienced and successful

litigator with a good reputation. Tr. 1359-60. He had previously worked with

Leavens on a different trademark case. Tr. 1274-75. Stamatis filed his appearance

in this case on June 8, 2015, just before the close of fact discovery. Tr. 1273-74. He

was involved in some fact depositions and expert discovery. Tr. 1276, 1280.

      Leavens believed that Stamatis became the principal attorney on the case in

about 2017. Tr. 755. But Stamatis balks at being considered the “lead counsel” on

this case. Tr. 1274, 1276, 1295. Although his appearance form does not indicate

that he was lead counsel, it does indicate that he was planning on trying the case.

Dkt. 129. Moreover, Stamatis repeatedly appeared before the Court for statuses

and argued contested motions. In fact, between July 28, 2015, and January 29,

2019, Stamatis appeared before the Court around a dozen times. See, e.g., Dkts.

150, 195, 243, 249, 256, 267, 293. During the same time frame, he also signed about

a dozen filings with the Court on a range of contested matters. See, e.g., Dkts. 155,

171, 187, 191, 196, 199, 202, 235, 257, 275, 280. Moreover, Stamatis was the point

man on the sanctions motion response. Dkt. 315, at 5, 9; Tr. 1401. He was an

integral part of the trial team. Laukus, 292 F.R.D. at 506. From the Court’s



                                          41
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 42 of 75 PageID #:22030




perspective, Stamatis was acting as a lead counsel. Lead Counsel, Black’s Law

Dictionary (9th ed. 2009); Barcia v. Sitkin, 683 F. Supp. 353, 356 (S.D.N.Y. 1988)

(lead counsel develop trial strategy). Leavens had the same perspective. Tr. 726.

      Regarding his other activities in the case, Stamatis never reviewed the boxes

of discovery materials; instead, if he needed a document, he obtained it from Life.

Tr. 1282. His only involvement with e-discovery concerned a discussion with

Liberman about a possible e-discovery vendor. Tr. 1283, 1352. Otherwise, Stamatis

was not involved in electronic discovery. Tr. 1282.

      Stamatis’ testimony at the hearing came across as embarrassed and

frustrated, but still defiant and combative. Tr. 1278-79, 1287, 1292, 1297 (“We did

not have a lead counsel ceremony where the baton . . . was handed over to me . . .

.”), 1309 (“Okay. Whatever.”). In this Court’s view, his professional judgment

appeared clouded by his perceived strength of Duke’s case. Stamatis did not—and

still does not—seem to have taken Plaintiff’s ESI concerns seriously. Tr. 1293-95,

1299 (“There they go again.”). Under adverse examination, he spared with

Plaintiff’s counsel, taking the position that Plaintiff only litigated the ESI issue

because the merits of its case were weak. Tr. 1298-99. Stamatis took the same

position when questioned by the Court. Tr. 1354-55. And he took the same position

in his post-hearing brief. Dkt. 378, at 26.

      Stamatis essentially asserted that because this is a trademark case, ESI was

unimportant. Tr. 1354. There are several flaws with that position, including, but

not limited to, the fact that customer confusion is the critical element in a



                                           42
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 43 of 75 PageID #:22031




trademark case and the customer confusion documents—some of which were not

timely produced, see, e.g., Tr. 197-98, 260, 942-43, 1217-18— were ESI. See Ziebart

Int’l Corp. v. After Mkt. Assocs., 802 F.2d 220, 225 (7th Cir. 1986) (“The ‘key

question’ in determining whether there has been infringement under the federal

trademark law (the Lanham Act, specifically 15 U.S.C. § 114(1)) is whether there is

likelihood of confusion by the consuming public.”); see also Uncommon, LLC v.

Spigen, Inc., 926 F.3d 409, 419 (7th Cir. 2019); Dkt. 80, at 3-4 (Judge Kapala noting

that the parties agreed that the marks were causing customer confusion). Further,

in this trademark case, market penetration has also been hotly contested. Dkt. 232,

at 22-23, Dkt. 233, at 14-18; Zazu Designs v. L’Oreal S.A., 979 F.2d 499, 505 (7th

Cir. 1992); Natural Footwear, Ltd. v. Hart, Schaffner & Marx, 760 F.2d 1383, 1394-

99 (3d Cir. 1985); 15 U.S.C. § 1115(b)(5). And ESI relevant to market penetration

was not timely produced. Pl.’s Ex. 32 (documents attached to email entitled

“lawsuit—monthly sales including online”). Similarly, the extremely weak

defamation counterclaim was based upon an alleged conversation that occurred at a

trade show in Las Vegas that was captured on a digital video recording. Pl. Ex. 71

(containing IMG___0018.mov). The key digital recording, which is ESI, 19 contains

no defamatory statements and was not produced before the discovery supplement




19ML Healthcare Servs., LLC v. Publix Super Mkts, Inc., 881 F.3d 1293, 1307 (11th Cir.
2018); Bistrian, 448 F. Supp. 3d at 467; Ball v. George Wash. Univ., No. 17-cv-0507, 2018
U.S. Dist. LEXIS 165983, at *2 (D.D.C., Sept. 27, 2018); Sosa v. Carnival Corp., No. 18-
20957-CIV, 2018 U.S. Dist. LEXIS 204933, at *35-42 (S.D. Fla., Dec. 4, 2018). Wisely,
Defendants and the former defense counsel do not argue that this video was not ESI. The
digitized video was attached as a .mov file to an email. It was ESI.


                                            43
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 44 of 75 PageID #:22032




date or the close of fact discovery. 20 Critically, the Plaintiff’s’ position throughout

this case is that Defendants placed the metatag in the website to increase SEO and

Duke communicated with his SEO consultant via Yahoo! chat, which is classic ESI.

And highly relevant ESI going to this key issue was not timely produced. Pl.’s Ex.

17; Dkt. 294-2. Indeed, some of this ESI was spoliated. Tr. 938. ESI was always

and remains a critical part of this case, despite Stamatis’ self-serving opinion to the

contrary.

       Moreover, Stamatis did himself no favors with his steadfast refusal to agree

to established facts. Laukus, 292 F.R.D. at 499. For example, Stamatis refused to

stipulate that all of Duke’s GoDaddy emails (specifically those sent from the

“account” address) were not, in fact, auto-forwarded to Duke’s Yahoo! account,

which is contrary to his previous representations to the Court that they were

forwarded. Tr. 173, 1302, 1309,1391-92, 1396, 1534-36. 21 Stamatis stood his


20 Defendants’ current counsel take the position that because there was nothing defamatory
on the recording, the recording is not relevant. But counsel appears to misapprehend the
distinction between relevance under Federal Rule of Civil Procedure 26 and Federal Rule of
Evidence 401. The definition of the former is much broader than the latter. Laudicina v.
City of Crystal Lake, 328 F.R.D. 510, 519-20 (N.D. Ill. 2018). Further, this is an odd
argument. Even under a Rule 401 standard, this evidence is relevant. Defendants’
defamation claim is based upon alleged defamatory statements made at a trade show in Las
Vegas. The key witness claimed the defamatory statements were on the video recordings.
Dkt. 294-2, at 231 (the recording “[c]an prove that they were there to some degree. And the
two claims he made as I mentioned”). But those two statements were not, in fact, captured
on the recording. Indeed, the recordings of the statements made at the trade show are not
defamatory. Tr. 973. The lack of the defamatory statements in the recordings is relevant,
not irrelevant.
21 Stamatis made this representation to the Court: “When we talked to Mr. Duke, Mr. Duke

was clear: At the time, those emails were auto-forwarding. That’s how he had it set up.”
Tr. 1309. Duke unequivocally testified that he never told counsel this. Tr. 1536. Shonder’s
testimony answers the critical question as to whether the emails were auto-forwarded; they
weren’t. Tr. 1392 (emails that should have been auto-forwarded were not showing up in


                                            44
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 45 of 75 PageID #:22033




ground despite having heard repeated testimony clearly establishing only one of the

GoDaddy email accounts auto-forwarded to the Yahoo! account.

      However, the Court does not believe that Stamatis intentionally destroyed or

hid ESI. The fact that he immediately knew of the monumental problem caused by

the sudden realization of the trove of GoDaddy emails and saw the need to inform

the Court goes a long way to supporting this finding. Instead, Stamatis’ error was

blindly relying upon all previous representations by Duke, as well as Leavens and

Life, who blindly relied upon Duke’s representations. And he did so even after

learning that Duke’s previous representations were incomplete, at best, or false, at

worst. Other than directing the team of attorneys to address the problems, he did

no independent inquiry or directed any specific inquiry to determine the reasons for

the various and multiple ESI failures. Tr. 1290, 1310 (“Well, we looked at it. I don’t

know what the results of that were. I still don’t know.”), 1357 (“I took [Duke’s

representations] as face value, and we moved on from there.”), 1390-91, 1399-1400.

                    f. Steven Shonder: Shonder is an experienced attorney who

had worked on cases with Stamatis previously. Tr. 1406. He is not associated with

Stamatis, however. Tr. 1406. For this case, he can fairly be categorized as a

contract attorney. (The moniker “contract attorney” is not meant to be pejorative,

nor should it be interpreted that way.) Shonder worked on projects as needed. Tr.

1366. Although Shonder worked on the case occasionally as early as July 2015, he

entered his appearance on the record on August 13, 2018. Tr. 1364-66. There is no


Yahoo! production). But nobody’s testimony unequivocally answers the critical question
whether Duke told the former defense counsel this.

                                           45
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 46 of 75 PageID #:22034




evidence that he was tasked with the identification, preservation, and collection of

discovery materials, including ESI. Indeed, Shonder was not involved in discovery.

Tr. 1365-66, 1408.

      Shonder’s testimony at the hearing was credible and sincere, albeit at times a

bit combative. His answers were generally direct and factual. Like the other

former defense counsel in this case, he relied upon representations from other

counsel that all email accounts had been searched and responsive documents

produced. Tr. 1398-99. When Shonder learned that responsive documents had not

been produced, he repeatedly, emphatically, and unequivocally directed that they be

produced. Tr. 1370-72. The lack of production concerned him. Tr. 1383-84. But

like the other former defense counsel, he did not conduct any investigation or

inquiry to confirm Duke’s representations, even after the previous representations

turned out to be false. Tr. 1389-99. And like other counsel, Shonder did not provide

Duke with a written litigation hold. Tr. 221-22. But, given his role in the case, it

would be unreasonable to expect that he would.

      In 2019, when Shonder learned of the failure to collect and produce the

GoDaddy emails, he was “crestfallen.” Tr. 1402. He immediately knew the gravity

of the revelation that Duke’s GoDaddy emails had not been searched with the

search terms and produced. Shonder just happened to be in the wrong place at the

wrong time.

                     g. Chad Gough: Gough is the owner and founder of 4Discovery,

an e-discovery vendor hired by Duke and the former defense counsel to image the



                                          46
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 47 of 75 PageID #:22035




four hard drives that Duke represented contained all the electronic records. Tr.

1417, 1472. Gough is an expert in this field. Tr. 1472, 1473. Previously, he worked

for six years at Allstate Insurance performing information security and

investigation. Tr. 1416. For more than 15 years, he has worked with law firms on

computer forensics and e-discovery. Tr. 1416. He teaches computer forensics and

incident response at DePaul University, and has previously testified about a dozen

times. Tr. 1416-17.

      Gough was a credible witness. He was subpoenaed to testify and was not

woodshedded by counsel for the former defense counsel, Duke, or Plaintiff.

      The Court sensed Gough was frustrated because he seemed to know that had

4Discovery been contracted to perform its full services, none of this ESI fiasco would

have occurred. Tr. 1433. Instead, as Gough credibly testified, 4Discovery was hired

for a limited purpose—namely, to copy the four hard drives, run the agreed upon

search terms against the imaged drives, and produce a report. Tr. 1426, 1432, 1494.

4Discovery was not asked or hired to perform a custodian interview. Tr. 1426.

4Discovery was operating in the dark; it was not provided with pleadings, discovery

requests, ESI production protocols, or even told which email accounts were at issue.

Tr.1432-33, 1481, 1495.

      Gough clearly indicated that he knew that imaging the four hard drives

would not capture ESI stored in the cloud. Tr. 1432-33; 1452. In fact, if he had

been told that the email accounts included Yahoo! emails, he would have followed

up by questioning counsel about “cloud-based accounts being stored on a local



                                         47
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 48 of 75 PageID #:22036




computer.” Tr. 1433. None of the former defense counsel asked whether a search of

the four computers would capture the web-based emails from Yahoo! or GoDaddy.

Tr. 1435-36. Unlike the former defense counsel, he knew that email client, such as

Outlook emails, are stored on the hard drive. Tr. 1436. Gough also never would

have represented that a search of the four computers would capture Duke’s Yahoo!

and GoDaddy emails, because those are web-based email systems. Tr. 1437, 1459.

And we now know that this is where a trove of responsive ESI was stored but not

timely produced.

      Counsel for Leavens made several valiant attempts to shift the blame onto

4Discovery for the ESI snafus in this case. Tr. 1473-81. But none of those attempts

were successful. For example, she tried to establish that 4Discovery offers expert

services in identifying the location of ESI. Id. But as Gough and others testified

and as the documentary evidence showed, 4Discovery was not hired for that

purpose. Tr. 1426, 1432, 1494. Its work was limited. Tr. 1494. Indeed, Liberman

testified that the instructions given to 4Discovery were straight-forward: “Here are

the four hard drives. Please image them.” Tr. 1121. But more fundamentally,

counsel cannot just lay the blame on an ESI vendor. HM Elecs., Inc. v. R.F. Techs.,

Inc., Case No. 12cv2884, 2015 U.S. Dist. LEXIS 104100, at *72 (S.D. Cal. Aug. 7,

2015). Similarly, she tried to establish that it would be reasonable for Leavens to

believe that Duke stored all of his emails locally on the four hard drives, rather

than in the cloud, as web-based emails usually are stored. Tr. 1473-81. There are

two fundamental problems with that. First, Leavens never testified that he



                                          48
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 49 of 75 PageID #:22037




assumed no web-based emails were stored in the cloud. Second, and fundamentally,

he could never testify to that because he never knew that. As he stated in open

court in 2018, he did not have the technological knowledge to make that

representation. 22 Dkt. 256, at 13-14. So Leavens couldn’t have relied upon

something he simply did not know or even understand.

                                      *      *      *

       In finding facts involving spoliated, suppressed, or untimely produced ESI,

courts sometimes list out the possible options as to how these events occurred.

First, maybe the client intentionally destroyed, withheld, or hid the documents from

its attorneys, and they were so effective that the attorneys did not know or suspect

that the documents even existed. Second, the attorneys failed to discover the

intentionally destroyed, withheld, or hidden documents or even suspect these

actions took place because of their complete ineptitude and disorganization. Third,

the client shared the documents with its attorneys (or at least some of the

attorneys) and the knowledgeable attorneys worked with the client to destroy,

withhold, or hide the documents. Fourth, the client did not tell the attorneys about

the documents, but the attorneys suspected there was additional evidence or

information and chose to ignore the evidence and warning signs and accepted the

client’s incredible assertions about the adequacy of the document search and

investigation. See Qualcomm Inc. v. Broadcom Corp., No. 05cv1958-B, 2008 U.S.


22This would have been an unusual assumption: It would be based on the belief that a
subscriber would copy and store all web-based emails locally on a hard drive rather than or
in addition to in the cloud. Tr. 1436. Frankly, Leavens does not possess the level of
sophistication to even make this assumption.

                                            49
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 50 of 75 PageID #:22038




Dist. LEXIS 911, at *31 (S.D. Cal. Jan. 7, 2008), vacated in part, 2008 U.S. Dist.

LEXIS 16897 (S.D. Cal. Mar. 5, 2008). Other options exist. For example, there is

Defendants’ narrative that everything was just a communication breakdown, like a

John Cleese farce, just not funny. Another option is a combination of all of these

options. That option would recognize that life is rarely cabined neatly into distinct

options. Regardless, each case must be determined on its own specific facts.

      This Court does not believe that any of the former defense counsel

intentionally destroyed, withheld, or hid ESI. The Court is not as confident about

the innocence of Duke’s actions and inactions. The Court finds that the facts here

are closer to the fourth option: the former defense counsel suspected there was

additional information but did next to nothing to investigate—let alone remedy—

the problems. There is no doubt documents were spoliated and not timely produced.

Those events occurred as a result of the actions and inactions of both Duke and the

former defense counsel. There is much blame to be shared by both.

      As to Defendants, which essentially means Duke, he repeatedly told the

former defense counsel that all ESI was on the four computer hard drives and that

they “had all the data” and “had everything,” which was false—and he knew it was

false. Tr. 1242. And he did absolutely nothing to educate them otherwise, even

when it was abundantly apparent that the former defense counsel were under a

distinct misunderstanding. Duke failed to reasonably search for and produce ESI

even after at least one court order specifically requiring the production of ESI. And

most importantly, even if the Court were charitable and gave Duke the benefit of all



                                          50
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 51 of 75 PageID #:22039




inferences and doubts—not just reasonable ones—he still failed to inform the

former defense counsel that the GoDaddy accounts had not been searched until a

year later. By this time, Plaintiff had suffered substantial prejudice. Duke’s

testimony that is contrary to these findings is unreasonable. Although some of his

testimony was credible and reasonable, on the key issues in this case, he was not a

credible witness. Stamatis’ “high concern” about Duke’s credibility was eminently

reasonable. Tr. 1191. The retreat from that concern at evidentiary hearing rang

hollow. That finding is bolstered by the clear examples of not only mistaken prior

sworn testimony, but patently obvious false testimony.

      The former defense counsel shoulder much of the blame as well, particularly

Leavens. His errors were fundamental. And because those fundamental errors

occurred at the outset of the case, they permeated the entire case from then on. The

former defense counsel conducted no custodian interview. They failed to

understand the most basic elements of Defendants’ ESI. And, other than relying on

Duke, they then failed to attempt to understand the ESI issues even when it

became obvious that they did not understand it. They issued no written litigation

hold, let alone one that specifically instructed Duke to disable autodeletion

functions. They left Duke to engage in self-collection of ESI without any

instruction, monitoring, or documentation. They failed to timely disclose relevant

ESI. They minimized their failures and the failures of the client. They neglected to

address false sworn testimony of Duke and failed to inform the Court when they

learned of the spoliation of ESI. Critically, the former defense counsel did



                                          51
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 52 of 75 PageID #:22040




nothing—other than to rely on Duke’s say-so, even after they rightfully questioned

his credibility—to investigate any of the repeated ESI failures. Indeed, they simply

repeated all the same failures even after they were on notice of the fundamental

ESI mistakes. It is the failure to take reasonable steps—indeed, almost any steps—

after the Yahoo! ESI disclosure problems that is the primary basis for the sanctions

against Stamatis, who at that point was acting as a lead counsel. The actions and

inactions were because of carelessness and the failure to make a reasonable inquiry

on multiple occasions.

             3. Findings of Fact: What Happened

                    a. Pre-Litigation: 2009—2012

                           i. Duke’s E-Commerce Businesses and IT Systems

      Duke is a graduate of Stanford University. Tr. 1262, 1278. While attending

Stanford, he studied computer science and became proficient in computer

programming languages. Tr. 601-02.

      After graduation, Duke started several e-commerce businesses. Tr. 602-03,

1278. In doing so, he purchased domains and created websites. Tr. 603-05.

Although Duke testified in his deposition that he only owned two websites, it was

later established that, in fact, he owned “many, many, many websites.” Tr. 384-85.

      One of Duke’s e-commerce companies is 21 Century Smoking, Inc., a

defendant in this litigation. Dkt. 80, at 1. This business is engaged in the sale and

distribution of electronic cigarettes. Id.




                                             52
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 53 of 75 PageID #:22041




      For 21 Century Smoking, Inc., Duke used at least two electronic

communication accounts. Specifically, he had a GoDaddy email account. Pl.’s Ex.

66; Tr. 90. The two primary email addresses he used for the GoDaddy account were

support@21centurysmoking.com and bduke@21centurysmoking.com. Tr. 90.

      GoDaddy accounts are web-based. Tr. 129-30, 131, 1234-35,1459; Dkt. 315,

at 6-7. Duke knew that GoDaddy emails were web-based, not accessed through an

email client. Tr. 129-30, 131, 281-82. Unfortunately, Duke’s attorneys (the former

defense counsel) did not know GoDaddy was a web-based email system. Tr. 896-97,

1401; Dkt. 315, at 6-7. In fact, it seems that some of the former defense counsel did

not even know there was a difference between an email client and web-based

emails. Tr. 1151; Dkt. 256, at 13-14. Apparently, it was not until May of 2019 that

they first learned that GoDaddy accounts are web-based. Tr. 281-82, 911, 1328-29,

1401, 1402; Dkt. 315, at 16. Duke never revealed this fact to the former defense

counsel until then. Tr. 281-82, 911, 1328-29, 1401, 1402.

      In addition to the GoDaddy account, Duke also had a Yahoo! account. Tr. 68,

89-90. The Yahoo! account possessed both email and instant message capabilities.

Tr. 89. The Yahoo! email account Duke used was brentduke@yahoo.com. Tr. 90.

Additionally, at all relevant times, Duke’s Yahoo! account also had an instant

messaging function, Yahoo! chat. Tr. 89.

      Like GoDaddy, Yahoo! is a web-based system. Tr. 89. So, just like GoDaddy

emails, generally, Yahoo! emails and chats are stored in the cloud, not locally. Tr.

89. Yahoo! email and Yahoo! chat are different communication programs. Tr. 1436,



                                           53
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 54 of 75 PageID #:22042




1498; Dkt. 267, at 57-58. Again, Duke knew Yahoo! was a web-based system and

that emails were not stored on his hard drive. Tr. 238-39, 838, 908. And again, as

with the GoDaddy emails, the former defense counsel did not know that Yahoo!

emails and chats were web-based and stored in the cloud. Tr. 238-39; 1396; Dkt.

256, at 13-14 (“[B]ut essentially it did not occur to us that the Yahoo account needed

to be dealt with as a separate matter in the e-discovery that was done. I just don’t

have the technological background necessarily to make the technical distinction

that escapes us here, which is that those emails would not be revealed in the search

that was done of those four computers”). 23 Once again, as with the GoDaddy

emails, Duke never told them this fact. Tr. 238-39. The former defense counsel

apparently did not learn of this fact until sometime in the spring of 2018. Tr. 246-

47; Dkt. 253-1, at 4.

       Duke claims that both the Yahoo! email and chat accounts were for personal

use. Tr. 68. But it is undisputed that he used both for business purposes of 21

Century Smoking, Inc. Tr. 68, 90, 236, 238, 763, 783.

                            ii. “Personal” v. “Corporate” Email Accounts &
                            Auto-forwarding

       In an apparent attempt to excuse their failure to timely produce a trove of

relevant and responsive Yahoo! emails or preserve relevant and responsive Yahoo!

chats, the former defense counsel repeatedly referred to Duke’s Yahoo! account as

his “personal account” and the GoDaddy account as the “corporate account.” Tr.


 At one point, one of the former defense counsel seemed to indicate that he believed that
23

Yahoo! emails would co-exist on Duke’s hard drives. Tr. 892-93. He never explained the
basis for that inaccurate belief.

                                            54
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 55 of 75 PageID #:22043




873, 891, 1286, 1289, 1297, 1357, 1399; Dkt. 378, at 7. Stamatis was the biggest

proponent of this theory. Dkt. 378, at 7. But he personally knew that Duke

communicated with Saraswat, whom he hired to perform SEO on the website for his

business, through Yahoo! emails because he produced these emails to Plaintiff.

Dkt. 294-2, at 2. Simply attaching these convenient, self-serving labels to these

accounts does not make them so easily categorized. Calling the Yahoo! account a

“personal account” does not make it so. As Abraham Lincoln famously noted,

calling a tail a leg does not make a tail a leg. The evidence at the hearing

overwhelmingly established that Duke used both the Yahoo! email and chat

accounts for business purposes. Tr. 68, 90, 138, 157, 236, 273, 763, 783; Dkt. 294-2,

at 3-61. Indeed, as discussed in more detail elsewhere, Duke enabled an auto-

forwarding function, sending certain GoDaddy emails to the Yahoo! email account.

Tr. 634-36. This fact establishes that the Yahoo! account served both a personal

and business function. Further, Duke showed one of the former defense counsel

that he used both the Yahoo! email and chat accounts for work. Tr. 236, 238, 763,

783. Additionally, most of the late-produced emails between Duke and Saraswat

were from Duke’s Yahoo! account. Dkt. 294-2, at 64-113. Duke even communicated

with the former defense counsel about this very litigation through his Yahoo! email

account. Tr. 184, 277. And Duke was not the only one who engaged in this practice

at 21 Century Smoking, Inc.; some of his own employees did so, too, and used their

own personal email accounts for work. Tr. 97-99, 102, 197. These accounts were

not searched until immediately before the sanctions hearing. Dkt. 318.



                                          55
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 56 of 75 PageID #:22044




      The practice of employees forwarding business emails to non-business email

accounts is well-known not only in the legal arena, but in society at large. For

example, numerous cases have recognized this practice. See, e.g., Prairie Field

Servs., LLC v. Welsh, No. 20-cv-2160, 2020 U.S. Dist. LEXIS 201813, at *10 (D.

Minn. Oct. 29, 2020) (“Drefke says that he would sometimes forward work emails to

his personal account. . .”); Miller v. Native Link Constr., LLC, No. 2:15-cv-01605,

2019 U.S. Dist. LEXIS 49592, at *6 (W.D. Pa. Jan. 22, 2019); Pipeline Prods. v.

Madison Cos., LLC, No. 15-4890, 2018 U.S. Dist. LEXIS 171694, at *5-6 (D. Kan.

Oct. 4, 2018); Priority Payment Sys., LLC v. SignalPay, Ltd., 161 F. Supp. 3d 1294,

1301 (N.D. Ga. 2016); Ezenia! Inc. v. Nguyen (In re Ezenia! Inc), 536 B.R. 485, 520

(D.N.H. 2015) (“the evidence showed that Nguyen often forwarded emails to his

personal Gmail account relating to Ezenial’s business”); Small v. Univ. Med. Ctr. of

S. Nev., No. 2:13-cv-00298, 2014 U.S. Dist. Lexis 114406, at *43-44 (D. Nev. Aug.

18, 2014). Additionally, court protocols recommend that parties discuss the use of

personal email accounts at Rule 26(f) conferences. See, e.g., U.S. District Court for

the District of Maryland, Principles for Discovery of Electronically Stored

Information in Civil Cases, Principle 1.02,

https://www.mdd.uscourts.gov/sites/mdd/files/ESI-Principles.pdf (last visited Nov.

17, 2020).

      Because the law reflects societal activities, it is not surprising that the

practice of forwarding business emails to personal accounts was a common

occurrence. For example, during the lengthy life of this litigation, it was well-



                                          56
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 57 of 75 PageID #:22045




known and the subject of continual public discussion that multiple Secretaries of

State, including Condeleeza Rice, Colin Powell, and Hillary Clinton, used personal

email accounts for work purposes. Hillary Clinton Email Controversy, Wikipeda.org

https://en.wikipedia.org/wiki/Hillary_Clinton_email_controversy (last visited Nov.

16, 2020). The practice of forwarding work emails to personal email accounts is

particularly common with small businesses. Yahoo! Small Business even explains

how to engage this function. Help, Yahoo! small business,

https://help.smallbusiness.yahoo.net/s/article/SLN22028 (last visited Nov. 16, 2020).

Gmail does the same. Wolfram Donat, How to Get My Work Email Delivered to My

Gmail Account, Chron, https://smallbusiness.chron.com/work-email-delivered-gmail-

account-27774.html (last visited Nov. 16, 2020). Saying that the relevant,

responsive, unproduced and spoliated ESI was located on Duke’s “personal” Yahoo!

account offers no quarter to the former defense counsel. Competent counsel have

known this practice for years and would have investigated it at the outset of the

case. This is ESI 101.

                          iii. Duke’s Communication and Relationship with
                          SEO Consultant Saraswat

      With regard to Yahoo! chat, Duke specifically used that function to

communicate with his search engine optimization consultant, Kirti Saraswat of

Webrecsol. Tr. 68, 138, 157, 273, 512. Saraswat also input metatags into

Defendants’ website. Tr. 503. Saraswat was based overseas and used Yahoo! too, so

Duke was able to use the chat function to instant message her and have a

contemporaneous electronic conversation. Tr. 138-39. Despite her important

                                         57
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 58 of 75 PageID #:22046




involvement in this case as Duke’s search engine optimization contractor, none of

the former defense counsel instructed her to preserve her communications with

Duke. Tr. 1079-80.

      Saraswat’s work for Duke lasted for two years, at least. Tr. 502 (started

beginning 2009); 1553 (allegedly terminated at end of 2010). But when her work for

Defendants ended is open to serious question. Saraswat swore under penalty of

perjury that she stopped working for Duke in February of 2010. Dkt. 267, at 2. But

Duke initially testified that Saraswat stopped working for him two months later.

Tr. 1521-23. In fact, Duke swore under penalty of perjury that “After April 2010,

[he] had no further communications with Webrescol [sic] or Kirti Saraswat

regarding 21 Century Smoking’s web site and, in particular, no communications

about metadata on the site.” Dkt. 234-2, at 1. Nearly every aspect of that

testimony is demonstrably false.

      An untimely produced document established that Duke and Saraswat were,

in fact, communicating with each other about 21 Century Smoking Inc.’s website as

late as September 13, 2010. Pl.’s Ex. 17. Critically, this correspondence between

Duke and Saraswat repeatedly referenced and discussed future, continued work by

Saraswat for Duke on the website. Pl.’s Ex. 17 (Saraswat: “i will updated keyword

lists”), (Duke: “i want to see results for e-cig or electronic cigarette or even buy

electronic cigarette . . . stuff that will get new customers”), (Saraswat: “okay brent

from now onwards i will target only specific keywords”), (Saraswat: “well we will

use existing keywords n i will give more n more focus”). Indeed, the former defense



                                           58
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 59 of 75 PageID #:22047




counsel admitted that previous representations about the work and communications

were false. Dkt. 234-1, at 2.

      At the evidentiary hearing, Duke finally and adamantly settled on some

unspecified date in 2010 as the last date that Saraswat worked for him. Tr. 1552-

53. He also claimed for the first time that Saraswat was working for free between

February and September 2010. Tr. 1552-53.

      Duke’s sudden claim that Saraswat was working for free is based on a single

document he seized on for the first time in rebuttal at the end of the evidentiary

hearing. Defs.’ Ex. 64; Tr. 1552-53. The document, which was relevant and

responsive to a production request, was not timely produced even after the Court

ordered it to be produced. Compare Tr. 924; Def’s Ex. 64 (showing production date

of March 17, 2018) with Dkt. 269, at 17-18; Dkt. 132 (court order requiring

Saraswat communications to be produced by June 15, 2015).

      The date Saraswat ceased working for Duke—whether for free or not—is

critical in this case. As discussed in more detail elsewhere, Defendants’ webpage

contained a metatag that used Plaintiff’s mark. Dkt. 26, at 2. Indeed, Defendants

do not dispute that Plaintiff’s mark was in Defendants’ webpage. Dkt. 278, at 41.

Plaintiff’s main theory is that the metatag drove internet customers to Defendants’

webpage. Dkt. 29, at 10-11. And because Duke and Saraswat continually tried to

increase 21 Century Smoking Inc.’s search engine optimization, Plaintiff contends

that Saraswat or Duke—or both—inserted Plaintiff’s mark into the metatag on

Defendants’ website. Dkt. 29, at 10-11; Tr. 503. Both Duke and Saraswat deny



                                         59
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 60 of 75 PageID #:22048




they did this. Tr. 1359; Dkt. 267, at 2. But Plaintiff entered the electronic cigarette

market in 2010 and Plaintiff’s mark existed in a metatag on Defendants’ website as

early as October 2011. Dkt. 26, at 2; Dkt. 29, at 4, 10-11; Dkt. 37, at 4-5; Dkt. 234-1,

at 2. So, Plaintiff’s argument would be buttressed if Saraswat was working

(regardless of whether she was paid) for Duke at that time. Conversely,

Defendants’ argument would be buttressed if Saraswat were not working for Duke

at that time. Duke and the former defense counsel have desperately offered at least

three different dates for the end of the relationship, which—not surprisingly—

precede the date that the metatag was placed in Defendants’ webpage. But as

withheld evidence has been finally produced by Duke, even after court ordered

production dates, the end date of Saraswat’s employment creeps closer to the date of

the inclusion of the metatag and Plaintiff’s entry into the electronic cigarette

market.

                           iv. Duke Learns of Plaintiff’s Trademark

      On July 21, 2010, Duke first learned of Plaintiff’s trademark registration.

Dkt. 407, at 117 (“3. When did you first learn that Plaintiff had a trademark

registration?”); Id. at 116 (“3. On 7.21.10 I got the email from my supplier with their

packaging and it had a TM by their name. I wasn’t 100% sure what that meant, but

was fairly surprised to see it.”). This information is confirmed by email

communications between Duke and one of the former defense counsel in April 2013.

Id.; Defs.’ Ex. 76. Besides the date that Duke learned of Plaintiff’s trademark, at

least two other critical facts are established on this date: (1) Duke saw the “TM”,



                                          60
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 61 of 75 PageID #:22049




and (2) he obviously knew that “TM” meant “trademark” because the trademark

symbol was his basis for answering the specific question as to when he first learned

of the trademark registration. As will be shown later, in his deposition testimony in

2015, Duke misrepresented both of these facts.

                    b. 2012

                          i. Initiation of Litigation and Pleadings

      On September 7, 2012, DR Distributors, LLC (Plaintiff) filed a complaint,

alleging violations under the Lanham Act for counterfeiting and infringement,

unfair competition and false designation and supplemental state-law claims for

unfair competition and deceptive trade practices. Dkt. 1.

      On September 10, 2012, the case was initially assigned to then Magistrate

Judge P. Michael Mahoney and District Judge Frederick J. Kapala.

      On October 3, 2012, Thomas Leavens filed his appearance for 21 Century

Smoking, Inc and Duke. Dkt. 6. Later, Heather Liberman filed here appearance for

Defendants. Dkt. 41. Liberman was an associate at Leavens’ law firm.

      On the same day the former defense counsel filed their appearances,

Defendants answered, denying the operative allegations and raising six affirmative

defenses. Dkt. 8. 21 Century Smoking, Inc. also filed a counterclaim against DR

Distributors, alleging federal unfair competition, trademark and service mark

infringement, and supplemental state-law claims for unfair competition and

deceptive trade practices, as well as seeking cancellation of Plaintiff’s trademark

application and registration. Id.



                                          61
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 62 of 75 PageID #:22050




      On October 23, 2012, DR Distributors answered the counterclaims, denying

the operative allegations and asserting eleven affirmative defenses, including

unclean hands. Dkt. 13.

      On October 24, 2012, Magistrate Judge Mahoney held a status hearing and

ordered counsel to hold a Rule 26(f) conference and submit a proposed case

management order (CMO). Dkt. 14. He also set an initial pretrial conference for

November 14, 2012. Id.

      On November 14, 2012, Magistrate Judge Mahoney approved the proposed

CMO, required Rule 26(a)(1) disclosures to be served by November 26, 2012, and

ordered that fact discovery be completed by October 1, 2013. Dkt. 16.

                          ii. Leavens’ Meeting with Duke About Disclosures

      At some time in late 2012, Leavens and Duke met at Duke’s “warehouse” on

North Ashland Avenue in Chicago, Illinois. Tr. 126-27, 211, 502, 236-37, 627, 759.

The Court draws the reasonable inference that this meeting was to provide Rule

26(a)(1) initial disclosures that were due on November 26, 2012. Tr. 868-69; Dkt.

16. No notes were taken of this meeting and no documentation exists regarding this

meeting. Tr. 127, 212, 215, 759, 995-96. Duke showed Leavens how he would

access his online email accounts. Tr. 236-37, 605, 759. At this time, Duke knew

that his GoDaddy and Yahoo! accounts, including Yahoo! chat, were web-based. Tr.

69-70, 89. But Duke never told Leavens this fact. Tr. 238-39. Duke also showed

Leavens how the emails were saved online. Tr. 238. According to Leavens,

although Duke was showing him these emails and accounts, Duke did not explain to



                                         62
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 63 of 75 PageID #:22051




Leavens what he was doing. Tr. 628. More precisely, Duke never told Leavens that

the entirety of all email accounts could only be accessed online. Tr. 628. In other

words, Duke never told Leavens that to obtain all of the emails, they needed to be

downloaded from the internet. Tr. 1029. And Duke did not explain to Leavens that

the emails were online, not on the computers. Tr. 238-39, 628-29. During this

meeting, Leavens verbally told Duke to save the information, including Yahoo!

chats, and not to delete the data. Tr. 126, 783-85, 790-91. Duke was verbally

reminded of this repeatedly. Tr. 590-91. As a result of this meeting, Leavens knew

that Duke used Yahoo! (both email and chat) and GoDaddy for 21 Century Smoking,

Inc.’s communications. Tr. 763, 926. But Leavens never searched the Yahoo! or

GoDaddy accounts. Tr. 132. This meeting between Leavens and Duke was not a

custodian interview. Tr. 243, 995-96, 1127-28. No written litigation hold was

provided as a result of this meeting nor was Duke instructed to disable any

autodeletion functions. Tr. 127, 209, 215, 221-22, 749, 936, 1208.

      In November 2012, Leavens and Duke communicated about Defendants’ Rule

26(a)(1) disclosures. Tr. 605-06; LS Ex. 7. Leavens provided drafts of the document

to Duke, which Duke amended, and then Leavens incorporated those amendments.

LS Ex. 7. Critically, the draft disclosure, which Duke reviewed, stated the following

about electronic records: “Electronic records are located at 1535 North Ashland

Avenue, Chicago, Illinois and reside on three or four computers located there.” Tr.

629, 1029; LS Ex. 7. Duke knew that “electronic records” included emails but

claimed he did not think of emails in that context then. Tr. 1540, 1544-45. Duke



                                         63
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 64 of 75 PageID #:22052




reviewed, approved, and did not suggest changing this language in the initial

disclosures. Tr. 606-07. Duke told Leavens that all of the electronic data

(“everything”) under his control was on the four computers in his possession. Tr.

605, 629, 896. Therefore, based upon this representation by Duke, Leavens claimed

he was under the impression that everything related to 21 Century Smoking, Inc.

was on the hard drives of these computers. Tr. 1021. The Rule 26(a)(1) initial

disclosures Defendants served on Plaintiff specifically stated “Electronic records are

located at 1535 North Ashland Avenue, Chicago, Illinois and reside on three or four

computers located there.” Dkt. 294-2, at 621; Pl.’s Ex. 50 at 5. This representation

was repeated in subsequent disclosures. LS Ex. 4 at 5 (dated August 27, 2103).

Leavens signed these disclosures under Rule 26(g). Dkt. 294-2, at 622; Tr. 782; LS

Ex. 4 at 5.

      Duke claimed that at some time in 2012 or 2013, he offered the former

defense counsel his log-in and password information so that they could search the

accounts online. Tr. 129-30. There is no documentation to support this claim. Tr.

224. Leavens denied that Duke made this offer at this time. Tr. 760-61. Liberman

likewise denied Duke offered his log-in or password information. Tr. 1141-42. And

Life, who was not with the law firm during this time, testified that he did not have

this information until 2018. Tr. 1237. But it is undisputed that Duke did offer this

information to the former defense counsel in the spring of 2018. Tr. 224, 519, 762.

Stamatis finally took Duke up on that offer on May 7, 2018. Tr. 522.

                   c. 2013



                                          64
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 65 of 75 PageID #:22053




                          i. Online Sales ESI

      On February 10, 2013, Laurie Duke, Brent Duke’s wife, created an email

entitled “lawsuit – monthly sales including online”. Dkt. 294-2, at 276-300; Pl.’s Ex.

32. She sent the email to Duke. Tr. 372. The email attached documents showing

21 Century Smoking’s sales by location as well as online sales. Dkt. 294-2, at 276-

77. (This is referred to as the “withheld online sales document.”)

      The withheld online sales document contained the agreed search terms and

should have been produced during discovery. Tr. 382. It was not. It was not

produced until June 1, 2018, long after the close of both fact and expert discovery.

Tr. 374, 378, 380; Dkt. 116. Furthermore, Duke never provided the withheld online

sales document to the former defense counsel. Tr. 378, 447. So, the withheld online

sales document was never provided to Defendants’ market penetration expert. Tr.

378, 380, 450. It was Duke’s decision not to provide this document. Tr. 380-81.

      But Duke did provide another document containing sales information to both

the former defense counsel and expert. Tr. 370, 379, 965; Dkt. 294-2, at 251-274.;

Pl.’s Ex. 31. (This is referred to as the “produced online sales document.”) The

market penetration expert’s opinion was material to the litigation, and his opinion

was used in support of the summary judgment motion. Tr. 966-67. The produced

online sales document was provided to Plaintiff’s counsel. Tr. 370. The produced

online sales document is identical to the withheld online sales document, except

that it does not capture online sales figures in the document created by Laurie

Duke. The withheld online sales document specifically identifies 21 Century



                                          65
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 66 of 75 PageID #:22054




Smoking’s online sales from August 2009 through January 2013. Dkt. 294-2, at

277. According to Plaintiff, these online sales figures are substantially lower than

the online sales figures upon which Defendants’ market penetration expert relied.

Plaintiff also argued that this information shows that online sales decreased over

time. Dkt. 267, at 33-36.

      At the evidentiary hearing, Duke testified that the withheld online sales

document figures were incomplete and were partial calculations, even though all

the other figures in the document were accurate. Tr. 374, 376, 448. According to

Duke, his wife created the withheld online sales document and then he

supplemented the numbers with other online sales information to create an

accurate total. Tr. 444. It was represented that the purportedly correct online sales

figures were the same figures reported to the Internal Revenue Service for tax

purposes. Tr. 1325.

      But at the evidentiary hearing, the tax returns were not introduced or even

listed as exhibits. And Laurie Duke did not testify. Stamatis testified that he

asked Duke about the discrepancy between the two documents and Duke provided

the same answers. Tr. 1325-26. But Stamatis never confirmed the explanation

with Laurie Duke and there is no evidence he compared the online sales figures to

the information reported to the IRS. Tr. 1326. Stamatis took Duke’s word and

moved on. Tr. 1357. There is no indication on the document that the sales figures

were partial or incomplete. Tr. 378. According to Duke, the document’s

incompleteness would be implicit. Tr. 378-79.



                                         66
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 67 of 75 PageID #:22055




      The Court asked Duke whether there was a way to compile all the online

sales through a single process or program and in a single document. Tr. 448. Duke

answered that a software program could compile all the online sales. Tr. 448. It is

not surprising that any decent online sales program could perform this function. If

that program could perform that function, then it begs the question why it wasn’t

used to compile the online sales data instead of Laurie Duke compiling “partial” and

“incomplete” data and then Brent Duke supplementing the data to generate a

document to provide to the former defense counsel and the market penetration

expert.

      At the end, however, it does not really matter if the online sales data in the

withheld online sales document was partial or incomplete. The issue is that it was

relevant and responsive—the ESI contained the agreed search terms—and should

have been produced years earlier. It was not. Had it been produced, Plaintiff could

have investigated these issues in discovery and examined Duke and his market

penetration expert about the online sales figures created by Laurie Duke.

                          ii. Preliminary Injunction

      On March 7, 2013, Plaintiff filed a motion for preliminary injunction and

requested that the hearing be expedited. Dkts. 20, 21, 22. Among other things, the

preliminary injunction sought to enjoin Defendants from using Plaintiff’s trademark

in connection with the sale of e-cigarettes, including in metatags, and attending an

industry trade show in Las Vegas, Nevada from March 17, 2013, through March 20,




                                         67
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 68 of 75 PageID #:22056




2013. 24 Dkt. 22. Plaintiff apparently also had just learned that from October 2011

to August 2012 Defendants misused Plaintiff’s trademark as a keyword in the

metadata of Defendants’ website. Dkt. 26 at 2. (There is no dispute that the

metatag containing Plaintiff’s mark was in Defendants’ website; Defendants admit

as much. Dkt. 278 at 49; Dkt. 347 at 16. The critical issues in this case are how it

got there and what are the consequences of this fact.) 25

       On March 14, 2013, Judge Kapala granted Plaintiff’s motion for preliminary

injunction, in part, and denied the motion, in part. Dkt. 26. Judge Kapala ordered

that neither party would use the other’s trademark or make any statement that

implied the products were affiliated with each other. Id. at 2. Further, based on

Defendants’ representation that they would not be attending the Las Vegas

tradeshow, Judge Kapala granted that relief. Id.

       As far as the Court knows, Defendants did not attend the March 2013 Las

Vegas trade show. But as will be discussed later, there was another trade show in

Las Vegas in September of 2013. The Court assumes the September trade show

was not the August trade show referenced in a different filing.

       On April 8, 2013, one of the former defense counsel sent an email to Duke

asking a series of questions. One of the questions was “3. When did you first learn

that Plaintiff had a trademark registration?” Dkt. 407, at 117. The next day, Duke

responded and stated “3. On 7.21.10 I got the email from my supplier with their


24
  In a later filing, Plaintiff asserts that the trade show was in August 2013. Dkt. 232, at 13.
25
  Again, in a later filing, it appears that Plaintiff may be asserting that the metatag existed
at the time of the preliminary injunction hearing, which was seven months after the August
2012 date. Dkt. 232, at 13.

                                              68
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 69 of 75 PageID #:22057




packaging and it had a TM by their name. I wasn’t 100% sure what that meant, but

was fairly surprised to see it.” Id. at 116. As shown later, Duke falsely testified

about these issues in his deposition, and counsel failed to correct the false testimony

at any time.

                          iii. Amended Pleadings Because of Preliminary
                          Injunction Hearing

      On May 1, 2013, Plaintiff filed a motion for leave to file a first amended

complaint. Dkt. 29. The same day, Defendants filed a motion for leave to file an

amended counterclaim. Dkt. 32. Magistrate Judge Mahoney granted both motions.

Dkt. 33.

      The Plaintiff’s first amended complaint contained the same legal claims, but

added factual allegations relating to customer confusion and the insertion of the

metadata in the keyword section of Defendants’ website. Dkt. 29. Defendants’

amended counterclaim alleged the same claims; it also contained a jury demand.

Dkt. 32.

      Both sides filed answers to these amended pleadings. Dkts. 35, 36, 37, 42,

43, 44.

      On July 29, 2013, Magistrate Judge Mahoney extended fact discovery to June

2, 2014. Dkt. 45.

                          iv. Las Vegas Tradeshow

      On September 10, 2013, Duke exchanged emails with Bill Edmiston about

the upcoming trade show in Las Vegas. Pl.’s Ex. 22; Dkt. 294-2, at 221. Edmiston

has some amorphous relationship with Duke. Edmiston testified that he had an

                                          69
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 70 of 75 PageID #:22058




ownership interest in 21 Century Smoking. Tr. 646. Defendants deny that. At the

very least, Edmiston was a volunteer agent for Defendants. Restatement (Second) of

Agency, § 225. So, Edmiston’s documents are in the possession, custody, or control

of Defendants. See McBryar v. Int’l Union of Auto. Aerospace & Agric. Implement

Workers, 160 F.R.D. 691, 695 (S.D. Ind. 1993) (documents held by agent are within

party’s possession, custody, or control). Defendants do not dispute this.

      Regardless of Edmiston’s status, Duke told Edmiston that “21st Century

Smoke is going to have a booth there. Maybe you can record them saying something

libelous about me, lol.” Edmiston responded by stating “That sounds fine to me. I

will go to there [sic] booth and play dumb about the two names. Will record. And

take pics. :)”. Duke did not respond to Edmiston’s email telling him that he was

joking or not to record the interaction. There were no attachments to the email

from Edmiston to Duke.

      As discussed in more detail later, despite being responsive to discovery

requests, this email exchange was not produced until years after it was requested

and after the Court ordered fact discovery deadline passed. Dkt. 116; Dkt. 267, at

19-24. And as discussed later, this untimely email exchange flatly contradicted the

deposition testimony of both Duke and Edmiston. Compare Dkt. 294-2, at 221, with

Dkt. 294-2, at 199, 215. A former defense counsel later acknowledged that the

email exchange was at least good impeaching material. Dkt. 267, at 50.

Additionally, the email exchange would have supported Plaintiff’s defense of invited

defamation.



                                         70
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 71 of 75 PageID #:22059




      The Las Vegas tradeshow occurred at the end of September 2013. Edmiston

attended and Plaintiff had a booth at the trade show.

      After the trade show, on October 2, 2013, another email exchange occurred

between Edmiston and Duke. Pl.’s Ex. 23, 28; Dkt. 294-2, at 224, 236-37. This

email exchange was also not timely produced. Like the other email exchange, it

was produced years after the close of all discovery and after motion practice on the

defamation counterclaim. In this email exchange, Edmiston sent an email to Duke

with no subject but with an attachment, a video labeled IMG_0117.mov. Edmiston

wrote, “Brent here is one of the two recordings. Not great with all the noise. Tell

you more tomorrow. Kai and I could Both [sic] testify he slammed you. Stated you

are just a web site. Buy product all over the place. Stated You [sic] took their brand

name. Tell you more tomorrow.” Pl.’s Ex. 28; Dkt. 294-2, at 236-37.

      This recording (“the first recording”) was played at the evidentiary hearing.

The first recording does not contain any of the statements Edmiston describes. Tr.

347. Further, the first recording contains no defamatory statements. Tr. 973.

      Two minutes after Edmiston sent Duke the email with the first recording,

Edmiston sent Duke a second email. Pl.’s Ex. 23; Dkt. 294-2, at 224; Tr. 336. This

email’s subject was “Part two”. This email had an attachment: IMG_0118.mov.

(This is the “second recording.”) An “.mov” file is a multimedia container file that

can contain videos. There’s no question Duke received this email with the video

attachment. Tr. 184. Obviously, this is the next video in the sequence. No business

card was attached. The text of the email stated, “Video too long to send but I have



                                          71
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 72 of 75 PageID #:22060




it.” But again, the attachment indicates a video file was attached. Plaintiff

requested this ESI in discovery. Pl.’s Ex. 83 at ¶¶ 23, 24. But Defendants failed to

produce the document in response to the request, and only produced it years after

the close of fact discovery.

       The second recording was played at the evidentiary hearing. The Court finds

that it contains no defamatory statements. Additionally, the second recording

contained no statements about Defendants being “just a website”, that 21 Century

Smoking “Buys [sic] product all over the place,” or Defendants taking Plaintiff’s

“brand name.” There was also no discussion of a lobbyist or a person testing the

product on the factory floor. The second recording mentioned the “FDA” but only in

the context that the FDA allegedly won’t let e-cigarette companies make certain

claims about the product.

       Duke acknowledged that it was his decision not to provide this email with the

second recording to the former defense counsel. Tr. 185, 190-91, 203, 334, 339.

Duke claimed that he did not believe there was an attachment to the email. Tr.

185-86. When confronted with the fact that the email specifically showed a file was

attached, he testified that all of Edmiston’s emails had a business card attached so

he just disregarded it. Tr. 186. But there’s an evidentiary problem with this

assertion. The email exchanges between Duke and Edmiston do not always have

Edmiston’s business card attached. Indeed, neither the September 10, 2013, nor

the October 2, 2013, exchanges have Edmiston’s business card attached. Tr. 340;

Pl.’s Ex. 22, 23, 28. (A later exchange does contain a business card. Pl.’s Ex. 25;



                                          72
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 73 of 75 PageID #:22061




Dkt. 294-2, at 229.) Duke’s assertion is suspicious. Despite the text, the second

email with the second recording arrived two minutes after the first and Edmiston

said there were two videos. The email clearly indicates that a .mov file was

attached. A reasonable inference is that this was the second video that was

supposed to support the defamation claim, but it did not; so, Duke simply decided

not to provide it. This is an issue best left for a jury to decide.

                            v. Defendants Move for Partial Summary Judgment

       On October 11, 2013, Defendants moved for partial summary judgment on

their amended counterclaim as to the claims seeking to cancel Plaintiff’s

registration of its trademarks. Dkt. 49.

       On November 20, 2013, Plaintiff filed its opposition to the Defendants’ motion

for partial summary judgment. Dkt. 61. In its opposition brief, Plaintiff argued

that the doctrine of unclean hands prevented summary judgment in Defendants’

favor to cancel the registration of the marks. Id. Plaintiff had already pleaded

unclean hands as an affirmative defense to the counterclaims.

       Defendants replied on December 12, 2013. Dkt. 71.

                     d. 2014

                            i. The Undersigned’s Entry into the Case

       During the pendency of the partial summary judgment motion, due to the

retirement of Magistrate Judge Mahoney, on April 30, 2014, the case was

reassigned to the undersigned as the then magistrate judge on the case. Dkt. 76.

Judge Kapala remained the district judge on the case.



                                            73
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 74 of 75 PageID #:22062




      On May 15, 2014, the undersigned held a status hearing with the parties.

Dkt. 78. Thomas Leavens appeared as counsel for Defendants. Dkt. 367. The

Court addressed a variety of issues at the status hearing. Id. at 5-9. In particular,

the Court discussed ESI issues. Id. The Court was concerned with the status of

ESI discovery and voiced its warning that it did not want “an e-discovery snag . . .

[that] throws the entire schedule out the window.” Id. at 9. The Court then

directed that the parties “to reconvene a 26(f) conference to discuss e-discovery

issues in detail with the e-discovery custodians for each side and the document

issues raised during the status hearing.” Dkt. 78.

                          ii. Liberman Meets with Duke About ESI

      On May 29, 2014, Liberman had a conference with Duke. Tr. 1127; LS Ex.

14. Although she was the associate working at the direction of the Leavens, he was

not present at this conference. Tr. 765, 1126, 1144, 1159. Before this conference,

Leavens—the lead counsel and named partner—gave Liberman—the third-year

associate—very little, if any, direction. Tr. 765, 767, 769, 773. Indeed, Leavens

provided Liberman with no instructions about ESI for this conference. Tr. 992-93.

During that conference, Liberman confirmed with Duke that he was not to remove

data, identified other custodians, and noted that Duke used a Yahoo! and GoDaddy

email account, with the GoDaddy emails being the bduke@21centurysmoking.com

and support@21centurysmoking.com addresses. Tr. 1129-30; LS Ex. 14. These

were the only accounts Duke identified. Tr. 600-01. It turns out that

communications on behalf of 21 Century Smoking, Inc. occurred on other email



                                          74
 Case: 3:12-cv-50324 Document #: 439 Filed: 01/19/21 Page 75 of 75 PageID #:22063




accounts, including employees’ private email accounts. Tr. 97-99. Liberman did not

give Duke any written guidance regarding the preservation of ESI. Tr. 1106. And

she did not instruct Duke to disable any autodeletion settings. Tr. 1106. Sometime

later in 2014, Liberman confirmed with Duke that he used four computers. LS Ex.

15. Nobody contends that these conferences constituted a custodian interview; in

fact, they were not. Tr. 243, 1127-28. There is no evidence that the other

custodians’ accounts were searched for relevant ESI or that ESI was produced from

these other custodians (other than perhaps Duke’s wife who would occasionally use

the support@21centurysmoking.com account). In fact, evidence at the hearing

established that these accounts were not searched until 2019. Tr. 81, 97-101, 1132;

Dkt. 318. Liberman believed that all relevant ESI was contained on the four hard

drives Duke identified. Tr. 1107, 1121-22. This belief was based on

communications from both Leavens and Duke. Tr. 1124-25. Indeed, Duke directly

reiterated his previous representations to Leavens with Liberman when Duke

specifically informed her that all the electronic information was on the four hard

drives. Tr. 1160-61. But she did not confirm all relevant emails were on the four

hard drives, which was what she believed Leavens had already established with

Duke. Tr. 1126, 1133.

                          iii. Judge Kapala’s Partial Summary Judgement
                          Ruling

      A month later, on June 16, 2014, Judge Kapala granted Defendants’ motion

for partial summary judgment, in part, and denied it, in part. Dkt. 81. In the

order, Judge Kapala framed the issues before him on the summary judgment

                                         75
